



Exhibit 10.1


*** Where this marking appears throughout this Exhibit 10.1, information has
been omitted pursuant to a request for confidential treatment and such
information has been filed with the Securities and Exchange Commission
separately.


STORAGE, THROUGHPUT
AND HANDLING AGREEMENT NO.
This Storage, Throughput and Handling Agreement (“Agreement”) is entered into
effective as of October 5, 2016, by and between BKEP Materials, L.L.C., a Texas
limited liability company (“BKEP Materials”), BKEP Terminalling, L.L.C., a Texas
limited liability company (“BKEP Terminalling”), BKEP Asphalt, L.L.C., a Texas
limited liability company (“BKEP Asphalt” and together with BKEP Materials and
BKEP Terminalling, “Owner”), and Ergon Asphalt & Emulsions, Inc., a Mississippi
corporation (“Customer”). Each of Owner and Customer sometimes referred to
individually as a “Party” and collectively as the “Parties”.
R E C I T A L S
WHEREAS, Owner operates certain asphalt terminals that are owned or leased by
Owner; and
WHEREAS, Owner desires to provide certain services to Customer for Customer’s
Product (as defined below) and Customer desires to receive said services on the
terms and conditions set forth herein;
NOW THEREFORE, in consideration of the mutual promises contained in this
Agreement, the Parties agree to the following terms and conditions.
Section 1. Definitions.
In this Agreement, unless the context requires otherwise, the terms defined in
the preamble have the meanings indicated and the following terms will have the
meanings indicated below:
“Affiliate” means, in relation to a Party, any Person that (i) directly or
indirectly controls such Party, (ii) is directly or indirectly controlled by
such Party or (iii) is directly or indirectly controlled by a Person that
directly or indirectly controls such Party. For this purpose, “control” of any
entity or Person means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of any Person,
whether through the ownership of a majority of equity interests or voting power
or control in fact of the entity or Person or otherwise. For purposes of this
Agreement, Owner and its direct and indirect subsidiaries and parent entities
shall not be deemed to be Affiliates of Customer’s parent company and its direct
and indirect subsidiaries.
“Aggregate Operating Expenses” means all direct operating expenses incurred by
Owner or its Affiliates with respect to the Terminals without duplication of any
other expense reimbursed hereunder.
“Applicable Law” means (i) any law, statute, regulation, code, ordinance,
license, decision, order, writ, injunction, decision, directive, judgment,
policy, or decree of any Governmental Authority and any judicial or
administrative interpretations thereof, (ii) any agreement, concession or
arrangement with any Governmental Authority and (iii) any license, permit or
compliance requirement by any Governmental Authority, in each case applicable to
the Party at issue and as amended or modified from time to time.


1



--------------------------------------------------------------------------------





“Assumed OPEX” has the meaning assigned to such term in Section 3.2.
“Barrel” means 42 Gallons.
“BOL” has the meaning assigned to such term in Section 6.2(b).
“Commencement Date” has the meaning assigned to such term in Section 17.1.
“Confidential Information” has the meaning assigned to such term in Section
21.1.
“Contract Year” means a period of 365 consecutive days commencing on the
Commencement Date and each successive period of 365 consecutive days during the
Term of this Agreement with the exception of any Contract Year in which February
has 29 days when the period will be 366 consecutive days.
“Contribution Agreement” means that certain Contribution Agreement dated as of
July 19, 2016 by and among BKEP Terminal Holding, L.L.C., Customer, Ergon
Terminaling, Inc., Ergon Asphalt Holdings, LLC and Blueknight Energy Partners,
L.P.
“Customer Responsibility” means any action, omission or Liability constituting
or arising out of the breach by Customer or its Affiliates of, or for which
Customer or its Affiliates have any indemnification obligation under, (A) the
Contribution Agreement, (B) the Secondment Agreement or (C) any other agreement
executed in connection herewith or therewith (and expressly does not mean the
performance of any services or obligation or responsibility for any condition
for which Customer pays Owner Storage Fees hereunder, including the maintenance
obligations in Section 11).
“Disclosing Party” has the meaning assigned to such term in Section 21.1.
“EMR Costs” has the meaning assigned to such term in Section 11.2.
“EMR Estimate” has the meaning assigned to such term in Section 11.2.
“ERP System” has the meaning assigned to such term in Section 2.4(f).
“Excess EMR Fee” has the meaning assigned to such term in Section 11.2.
“Extraordinary Maintenance and Repair Costs” means the capitalized costs,
calculated on a cumulative basis, from only the following items: repair or
replacement of tank floors (to the extent it extends the life and/or capacity of
the tanks), shells, insulation and roofs, including removing, demolishing,
tearing down and disposing of any storage tank or other equipment deemed out of
service or inoperable at the Commencement Date, heater replacement or heater
repair (to the extent such heater repair exceeds $***), dock replacement or dock
repair (to the extent such dock repair exceeds $***), rail spurs, water
dredging, fall protection additions or replacement or any repair and maintenance
requests specifically requested by Customer and deemed unnecessary by Owner. For
purposes of clarification, costs for tank cleanings and inspections are
specifically excluded from this definition.
“Force Majeure” means (i) strikes, lockouts or other industrial disputes or
disturbances, (ii) acts of the public enemy or of belligerents, hostilities or
other disorders, wars (declared or undeclared), blockades, thefts,
insurrections, riots, civil disturbances or sabotage, (iii) acts of nature,
landslides, severe lightning, earthquakes, fires, tornadoes, hurricanes, storms,
and warnings for any of the foregoing which may necessitate the precautionary
evacuation or shut-down of pipelines, trucks, docks, loading and unloading
facilities storage tanks or other related facilities, floods, washouts, freezing
of machinery, equipment, or lines of pipe, inclement


2



--------------------------------------------------------------------------------





weather that necessitates extraordinary measures and expense to construct
facilities or maintain operations, tidal waves, perils of the sea and other
adverse weather conditions or unusual or abnormal conditions of the sea or other
water, (iv) arrests and restraints of, or other interference or restrictions
imposed by, Governmental Authorities (either civil or military and whether legal
or de facto or purporting to act under Applicable Law or otherwise), necessity
for compliance with any court order, or any Applicable Law promulgated after the
date hereof by a Governmental Authority having or asserting jurisdiction,
embargoes or export or import restrictions, expropriation, requisition,
confiscation or nationalization, (v) epidemics or quarantine, explosions,
electric power shortages, (vi) breakage or accidents to equipment, machinery,
plants, facilities, lines of pipe or trucks or vessels, which were not
reasonably foreseeable and which were not within the control of the Party
claiming suspension of its obligations under this Agreement pursuant to Section
12 and which by the exercise of reasonable due diligence such Party is unable to
prevent or overcome, or (vii) any other causes, whether of the kind enumerated
above or otherwise, which were not reasonably foreseeable, and which are not
within the control of the Party claiming suspension of its obligations under
this Agreement pursuant to Section 12 and which by the exercise of reasonable
due diligence such Party is unable to prevent or overcome. Such term will
likewise include, in those instances where either Party is required to obtain
servitudes, rights-of-way, grants, permits, or licenses to enable such Party to
fulfill its obligations under this Agreement, the inability of such Party to
acquire, or delays on the part of such Party in acquiring, at reasonable cost
and after the exercise of reasonable diligence, such servitudes, rights-of-way
grants, permits or licenses, and in those instances where either Party is
required to furnish materials and supplies for the purpose of constructing or
maintaining facilities to enable such Party to fulfill its obligations under
this Agreement, the inability of such Party to acquire, or delays on the part of
such Party in acquiring, at reasonable cost and after the exercise of reasonable
diligence, such materials and supplies. If Owner or Customer is claiming a
suspension of its obligations under this Agreement pursuant to Section 12, any
of the above listed events or circumstances will constitute an event of Force
Majeure upon the first occurrence of the event or circumstance.
“Gallon” means a U.S. gallon of 231 cubic inches corrected to 60 degrees
Fahrenheit.
“General Partner” means the general partner of Blueknight Energy Partners, L.P.
“Governmental Authority” means any foreign or U.S. federal, state, regional,
local or municipal governmental body, agency, instrumentality, board, bureau,
commission, department, court, authority or entity established or controlled by
a government or subdivision thereof, including any legislative, administrative
or judicial body, or any Person purporting to act therefor.
“Indemnified Party” has the meaning assigned to such term in Section 20.1.
“Indemnifying Party” has the meaning assigned to such term in Section 20.1.
“Independent Inspector” means a licensed Person who performs sampling, quality
analysis and quantity determination of the Product received or delivered.
“Initial Term” has the meaning indicated in Section 17.1.
“Interest Rate” means the one-Month London Interbank Offered Rate.
“Lease” has the meaning indicated in Section 2.1.
“Leased Facility” has the meaning indicated in Section 2.1.
“Lessor” has the meaning indicated in Section 2.1.


3



--------------------------------------------------------------------------------





“Liability” means any obligation, liability, charge, deficiency, assessment,
interest, penalty, judgment, award, cost or expense of any kind (including
reasonable attorneys’ fees, other fees, court costs and other disbursements).
The term also includes any liability that arises out of or is related to any
claim, proceeding, judgment, settlement or judicial or administrative order made
or commenced by any Third Party or Governmental Authority.
“Minimum Capacity Commitment” has the meaning indicated in Paragraph 3(a) of
Attachment A.
“Month” means a calendar month.
“Out of Service Shell Barrel Fee Reduction” has the meaning assigned to such
term in Section 4.6.
“Out of Service Storage Tank” has the meaning assigned to such term in Section
4.6.
“Owner Responsibility” means any action, omission or Liability constituting or
arising out of the breach by Owner or its Affiliates of, or for which Owner or
its Affiliates have any indemnification obligation under, (A) the Contribution
Agreement, (B) the Secondment Agreement or (C) any other agreement executed in
connection herewith or therewith.
“Per Barrel Storage Fee” has the meaning assigned to such term in Attachment A.
“Person” means any individual, firm, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization,
Government Authority or any other entity.
“Product” means the particular products identified in Attachment B and the
related raw materials incident thereto.
“Product Loss” means any loss of Product occurring as a result of any
contamination, adulteration, mislabeling, misidentification or other loss of or
damage to Product caused by the failure of Owner to use generally accepted
terminalling practices in the handling, testing or storage of Product; provided
Product Loss shall not include the result of loss of or damage to Product (i)
associated with circumstances involving Force Majeure, (ii) caused by the act or
omission of Customer, (iii) due to normal Product evaporation, shrinkage, or
clingage, (iv) Product measurement inaccuracies within tolerance acceptable
under current industry practices (including by way of example, measurement
tolerances of weigh scales, flow meters, and level indicators), or (v) any other
loss for any reason whatsoever, provided that such loss pursuant to this clause
(v) does not exceed 2% of Customer’s Product received by Owner at the Terminals.
If Product Loss exceeds 2% of Customer’s Product received by Owner at the
Terminals, Owner shall only be responsible for the amount in excess of 2%.
“Receiving Party” has the meaning assigned to such term in Section 21.1.
“Scheduling Notice” has the meaning assigned to such term in Section 4.3.
“SDS” means a Safety Data Sheet.
“Services” has the meaning assigned to such term in Section 2.4.
“Specifications” means the Product provided by Customer pursuant to Attachment C
and any additional specifications set forth in a Scheduling Notice.
“Storage Fee” has the meaning assigned to such term in Attachment A.


4



--------------------------------------------------------------------------------





“Storage Tanks” means those asphalt cement storage tanks listed on Attachment A
that are located at the Terminals and used to provide the terminalling and
storage services to Customer pursuant to this Agreement.
“Term” has the meaning indicated in Section 17.2.
“Terminals” means the facilities set forth in Paragraph 7 of Attachment A,
including the respective Storage Tanks.
“Third Party” means any entity other than Owner, Customer or their Affiliates.
“Third Party Claim” has the meaning assigned to such term in Section 20.3.
“Ton” means a U.S. short ton of 2,000 pounds.
Section 2. Facilities, Services, Statements, Invoices, Documents and Records.
Subject to Terminal capabilities existing as of the Commencement Date:
2.1    Owner leases the facilities described on Attachment E (each, a “Leased
Facility”), which remain subject to applicable lease agreements, which may be
amended or revised from time to time (collectively referred to as the applicable
“Lease”). The lessor under each applicable Lease is referred to herein as the
“Lessor.”
2.2    Anything contained in any provision of this Agreement to the contrary
notwithstanding, Customer agrees, with respect to any Leased Facility, to comply
with and not to breach the Lease, and use commercially reasonable efforts to
remedy any default in this Agreement that is Customer’s obligation to cure that
results in a breach or default under a Lease, within the period allowed to Owner
(as lessee) under the applicable Lease, even if such time period is shorter than
the period otherwise allowed therein due to the fact that notice of default from
Owner to Customer is given after the corresponding notice of default from Lessor
to Owner. Owner agrees to forward to Customer, immediately upon receipt thereof
by Owner, a copy of each notice of default received by Owner in its capacity as
lessee under the applicable Lease. Customer agrees to forward to Owner,
immediately upon receipt thereof, copies of any notices received by Customer
from Lessor or from any Governmental Authorities with respect to a Leased
Facility.
2.3    Owner agrees to provide storage and terminalling services to Customer at
the Terminals, including providing a safe area for the purpose of loading or
unloading Product and the provision of Storage Tanks for storage of Customer’s
Product. Owner further agrees to provide terminal and related facilities
required to safely perform all Services to be provided by Owner herein. All such
facilities are to be maintained by Owner in good working order at all times
during the Term in accordance with the provisions herein.
2.4    Owner will provide to or for Customer the following storage and
terminalling services related to the receipt of Product at the Terminals and to
the storage, terminalling and delivery of Product into and out of the Terminals
(collectively, the “Services”):
(a)    receive and unload all Product delivered, by or on behalf of Customer, to
each Terminal from time to time during the Term of this Agreement;
(b)    load Product into tank trucks, rail cars, barges, or vessels, as directed
by Customer;


5



--------------------------------------------------------------------------------





(c)    provide all pumping and heating necessary for proper performance of each
of the foregoing services including heating facilities adequate to maintain the
temperature of Product normally used at each Terminal as requested by Customer;
(d)    handle, process, manufacture and store Product in accordance with the
instructions, formulations and Specifications provided by Customer, as such may
be updated from time to time and agreed upon by the Parties;
(e)    prepare all tank or vessel gauging reports, bills of lading and other
shipping papers and deliver copies thereof to Customer on a daily basis; and
(f)    keep records and accounts and make reports relating to Product received
in storage, withdrawn from storage and loaded into vessels from each Terminal,
with such reports being provided to Customer through the use of Customer’s
enterprise resource planning system (“ERP System”) on a daily basis.
2.5    The Services will be performed in compliance with Applicable Law and in
accordance with generally accepted terminalling practices. Owner may adapt its
performance of the Services, although not to a standard less than commercially
reasonable, in order (i) to be consistent with industry practices; (ii) to meet
the requirements of Applicable Laws; or (iii) to achieve the efficient
utilization of the Terminals and Storage Tanks. In no event shall Owner accept
Product in excess of the storage capacity of the Storage Tanks at any Terminal.
2.6    Customer assumes full responsibility for informing Owner of the proper
and safe means and methods of storing and handling Customer’s Product. Customer
agrees to execute in its name, pay for, and furnish to Owner all information and
documents, which may be required by any Governmental Authority having
jurisdiction under Applicable Laws relating to the description, receipt,
storage, handling or discharge of the Product, including, but not limited to,
sludges, flushing materials or other portions, admixtures, components or
residues of, at or from any Terminal of Owner. Customer shall be responsible for
advising Owner in writing of any changes in such requirements prior to the date
such changes take effect, as well as any revised information and documents
required. Customer also agrees to provide Owner with further readily available
information or advice upon request to assist Owner in performing its
responsibilities for receipt, storage and redelivery of Product.
2.7    Customer acknowledges that it is responsible for the Specifications
relating to the handling of any Product. Owner shall not be responsible for, and
Customer shall indemnify and hold Owner harmless from and against, any Liability
relating to handling instructions and Specifications provided by Customer or
Owner’s failure to meet the Specifications provided by Customer if such failure
is due to an act or omission of Customer.
2.8    Each Party will maintain a true and correct set of records pertaining to
its performance of this Agreement and will retain copies of all such records for
a period of not less than two years following termination or cancellation of
this Agreement. Upon reasonable prior notice, a Party or its authorized
representative may at its sole cost, during the Term of this Agreement and
thereafter during the aforesaid two year period, inspect such records of the
other Party during normal business hours at the other Party’s place of business.
Unless a Party has taken written exception to a statement or invoice within 12
Months following the end of the year in which the statement or invoice is
delivered, the statement or invoice shall be conclusively presumed to be true
and correct.


6



--------------------------------------------------------------------------------





2.9    Customer shall provide all requisite formulations and process
recommendations for processing of Products that will conform to any applicable
Specifications. Owner shall manufacture and process Products in strict
conformity with such formulations and process recommendations and in such
volumes as may reasonably be requested by Customer. Any additional testing
required at request of Customer will be by mutual agreement.
2.10 Customer shall provide any and all assistance and documents deemed
necessary by Owner to meet Owner’s internal audit requirements.
Section 3.    Fees, Charges, Taxes, Disputed Amounts.
3.1    Customer will pay Owner the fees, rates and charges set forth in
Attachment A with respect to the Services. All such payments, as well as any
taxes and other amounts to which Owner is entitled under this Agreement, shall
be paid in accordance with the terms and conditions set forth in this Agreement.
3.2    At the end of the calendar year ending December 31, 2017, Owner shall
calculate the Aggregate Operating Expenses incurred in the operation of the
Terminals during that twelve month period ended December 31, 2017. If such
Aggregate Operating Expenses exceed the product of $*** (“Assumed OPEX”) times
***, the Parties shall increase the applicable Per Barrel Storage Fees and the
applicable Storage Fees by an amount necessary to increase the per annum
aggregate Storage Fees payable hereunder by an amount equal to such excess
(without duplication of any other expense reimbursed hereunder) for the
remainder of the Term. If such Aggregate Operating Expenses are less than the
product of the Assumed OPEX times ***, the Parties shall decrease the applicable
Per Barrel Storage Fees and the applicable Storage Fees by an amount necessary
to decrease the per annum aggregate Storage Fees payable hereunder by an amount
equal to such shortfall for the remainder of the Term. Should any fees be
adjusted negatively in an amount equal to or greater than $***, the foregoing
adjustments shall be subject to review and approval by the Conflicts Committee
of the board of directors of the General Partner. Should any fees be adjusted
positively in an amount equal to or greater than $***, the foregoing adjustments
shall be subject to review and approval by Customer’s board of directors.
3.3    All fees and charges reflected in Owner’s invoices are due and payable
within 30 days of the date of receipt of Owner’s invoice. Payment must be made
by electronic funds transfer of same day available federal funds to Owner’s
account and bank, both as indicated on Owner’s invoice. Invoices may be sent by
electronic mail and facsimile. Payments that are not disputed and that are not
made within the agreed or designated terms shall bear interest from the original
due date at (i) the rate of 18% per annum or if this rate is prohibited by
Applicable Law, then (ii) the highest rate allowed by Applicable Law. If
Customer disputes any portion of an invoice, Customer must pay the undisputed
portion of the invoice. Overdue amounts or disputed amounts that are resolved in
favor of Owner will accrue interest at the Interest Rate from the date that
payment is due until paid in full and Customer will pay all of Owner’s
reasonable, out-of-pocket costs (including reasonable attorneys’ fees and court
costs) of collecting past due payments and late payment charges.
3.4    Customer will pay, and will indemnify and hold harmless Owner from and
against, any and all sales, use, excise and similar taxes, fees or other charges
and assessments imposed on the Services and the fees and charges therefore.
Customer will also pay, and will indemnify and hold harmless Owner from and
against, any ad valorem or property ownership taxes, if any, on Customer’s
Product located at each Terminal or in the Storage Tanks and Customer’s other
property, if any. Owner shall be responsible for and pay all other applicable
taxes levied upon Owner, including its own income and franchise taxes and ad
valorem and other property taxes on the Terminals and Storage Tanks themselves
(but not on any Product stored on or in the Terminals and Storage Tanks). It is
the intent of Owner and Customer that


7



--------------------------------------------------------------------------------





the Services are being provided with respect to products being manufactured for
sale in the ordinary course of business. Owner and Customer shall fully
cooperate in providing documentation, exemption, or resale certificates required
by applicable law to document and establish qualifications for any sales, use,
or other transaction tax exemptions available with respect to the Services.
Section 4.    Operations, Receipts and Deliveries.
4.1    Receipts and deliveries of Product will be handled within the normal
business hours of the applicable Terminal (subject to Section 12). Except as
required pursuant to Section 4.2, Section 8.1 or Section 20 of this Agreement,
Owner will not be responsible for the payment of any costs incurred by Customer
or its transportation carrier for any delay in receiving or delivering Product
or any other costs or fees.
4.2    Owner shall make available to Customer existing loading docks and wharves
serving the applicable Terminal. Access to the dock/loading facilities sometimes
depends on the level of the adjacent waterway and the draft of the barges.
Customer assumes the risks of access to the dock/loading facilities due to the
foregoing, and is responsible for arranging for and bearing any costs associated
with accessing the dock/loading facilities. Any demurrage for vessels utilized
by Customer shall be at Customer’s sole expense, unless such demurrage is caused
by Owner’s negligence or willful misconduct. Owner and Customer agree to use
commercially reasonable efforts to attempt to minimize any demurrage that may be
incurred by Customer in accordance with the foregoing.
4.3    Except as set forth in Section 2.4(a) and (b), Customer must arrange for
and pay all Third Party costs related to the delivery of Customer’s Product to
the applicable Terminal and from the Storage Tanks. Owner is not responsible for
such Third Party costs except as otherwise specifically provided herein. Unless
otherwise provided by Owner in writing, Customer must provide written notice
reasonably acceptable to Owner containing all necessary instructions, including
without limitation, the identity and quantity and any other Specifications of
the Product and the tentative date of delivery to the applicable Terminal
(“Scheduling Notice”). The Parties shall reasonably coordinate with each other
in advance with regard to scheduling of all Product movements and the in-bound
quality, volume and grade, the times of delivery by each Terminal, and all
material movement prior to shipment of all Product delivered to Owner hereunder.
Each Scheduling Notice delivered hereunder by Customer for deliveries of Product
to a Terminal shall be sent to those individuals that Owner has specified to
Customer to receive such Scheduling Notice for the applicable Terminal with
respect to such Product delivery.
4.4    Owner will deliver to Customer or to such Third Parties as Customer may
direct, the Product held by Owner for the account of Customer. Customer is
responsible for providing to Owner documentation required to authorize
deliveries for or on its behalf from the applicable Terminal.
4.5    Owner will provide the Services to Customer only with respect to Product.
Customer will have access to the Terminals for other products only with prior
written notice to and consent by Owner. Any other product approved by Owner will
then become part of Product as defined in this Agreement. If a special method of
providing the Services is required for Product, then Customer must notify Owner
in sufficient time to enable Owner to consider whether, in Owner’s sole
discretion, it will accept the proposed changes in the method of delivering the
Services and to take the necessary preparatory measures if it agrees with such
changes. Absent such notice and absent Owner’s written approval with respect to
a change in the Product to another Product or the method of delivering the
Services, Owner will not be liable for losses or damage incurred during the
terminalling and storage of Product (except for losses and damages resulting
from Product Loss), nor will Owner be obligated to provide such special Service.
It is understood that the cost of any additional or special equipment required
by Customer or of alterations


8



--------------------------------------------------------------------------------





made necessary by the nature of Product will be for the account of Customer, and
Customer will be responsible for the expense of any necessary cleaning and
restoration to their previous condition of the Terminals and Storage Tanks,
including, without limitation, pumps, and loading facilities, unless otherwise
explicitly stated in this Agreement. All fixtures, equipment and appurtenances
attached to the Storage Tanks installed by Owner remain the property of Owner.
4.6    Owner may take any Storage Tank out of service during the Term in order
to perform scheduled inspections, maintenance or repairs. If a Storage Tank is
out of service for 30 days or less, Customer will be obligated to continue to
pay the applicable Storage Fees during such 30 day period such Storage Tank is
out of service. If a Storage Tank is out of service for more than 30 days for
any reason other than Force Majeure, a Customer Responsibility or due to
negligence or willful misconduct of Customer, any of its Affiliates, or their
employees, directors, officers, representatives, agents or contractors: (a)
Owner, at Owner’s option and at Owner’s cost, may move Customer’s Product to
substantially equivalent alternate tank(s) while the original Storage Tank is
out of service, and Customer will continue to pay the applicable Storage Fees;
or (b) after the 30 days that the Storage Tank is out of service (“Out of
Service Storage Tank”), Customer’s obligation to pay the applicable Storage Fees
will be reduced as provided herein to address the loss of capacity available
(“Out of Service Shell Barrel Fee Reduction”). The Out of Service Shell Barrel
Fee Reduction per Month shall equal the applicable Per Barrel Storage Fee set
out on Attachment A, multiplied by the total barrel capacity of the Out of
Service Storage Tank(s) (prorated for any partial Month) (and, for avoidance of
doubt, the Out of Service Shell Barrel Fee Reduction for a particular Out of
Service Storage Tank shall be zero for each of the first 30 days such Out of
Service Storage Tank is out of service). The Out of Service Shell Barrel Fee
Reduction shall be deducted from the applicable Storage Fees, calculated as a
daily deduction. This shall continue until the Out of Service Storage Tank is
repaired and ready for service, or until substitute storage is provided, in an
amount at least equal to that of the Out of Service Storage Tank. In addition to
the foregoing, to the extent a Storage Tank becomes unavailable as a result of
an event other than Force Majeure, a Customer Responsibility or due to the
negligence or willful misconduct of Customer and is not made available within 12
Months after the date on which such capacity became unavailable, and substitute
storage is not provided to handle the volume of Product for which there is a
documented unmet storage need, then Customer shall have the right to terminate,
upon written notice to Owner, the portion of Services provided at the affected
portion of the applicable Terminal with a proportional reduction of the
applicable Storage Fees for the remainder of the Term. In the event an Out of
Service Storage Tank is a result of a Customer Responsibility or the negligence
or willful misconduct of Customer, any of its Affiliates, or their employees,
directors, officers, representatives, agents or contractors, there shall be no
change to Customer’s obligation to pay the applicable Storage Fees. Storage
Tanks that are inactive on the Commencement Date, as shown on Attachment D, are
not to be included in determining any Out of Service Shell Barrel Fee Reduction.
Owner shall coordinate with Customer in scheduling inspections, maintenance or
repairs contemplated by this Section 4.6 so as to minimize disruptions of
Customer’s business and operations. The Parties shall act with commercially
reasonable diligence to overcome or remedy any Customer Responsibility that
results in an Out of Service Storage Tank and resume performance as quickly as
possible.
4.7    If any Governmental Authority requires installation of any improvement,
alteration or addition to any Terminal for purposes of compliance with
Applicable Law, and if the installation would require Owner to make substantial
and unanticipated capital expenditures, other than continued maintenance and
capital expenditures not affected by such requirement, Owner will be entitled to
charge Customer a reasonable service surcharge (which surcharge may include
Owner’s cost of capital) in addition to the fees set out in Attachment A. Owner
will notify Customer of (a) the cost of making any such improvement, alteration
or addition, after Owner’s efforts to mitigate such costs, (b) when such
improvement, alteration or addition must be completed and (c) Owner’s reasonable
estimate of the service surcharge related to


9



--------------------------------------------------------------------------------





the capital expenditure to be paid by Customer over the remaining Term. Owner
will not be required to make any improvements, alterations or additions to the
applicable Terminal in such circumstance, unless Customer agrees to pay the
surcharge.
(i)    If Customer elects, after commercially reasonable negotiation with Owner,
not to pay the surcharge and Owner chooses not to pay for such improvement,
alteration or addition, Owner may direct the affected Product to a mutually
acceptable storage tank at the same Terminal, another Terminal or at other
facilities owned or leased by Owner or its Affiliates. If Customer elects not to
pay the surcharge, and if Owner does not direct the Product to mutually
acceptable alternate facilities, either Party may terminate this Agreement as to
the applicable Terminal, with a corresponding reduction in the applicable
Minimum Capacity Commitment and fees set out on Attachment A by giving the other
Party notice of its intention no later than 30 days after Owner’s receipt of
notice of Customer’s election not to pay the service surcharge.
(ii)    If Customer elects to pay the service surcharge, Owner shall proceed
with the installation of the required improvement, alteration or addition. Owner
will calculate the surcharge required to recover the portion of Owner’s costs
for the improvement, alteration or addition attributable to Customer’s use of
the impacted portion of the applicable Terminal. The portion of Owner’s costs to
be recovered through the surcharge to Customer shall equal the percentage of
total revenues from the impacted segment of the applicable Terminal attributable
to Customer’s use of such Terminal segment over a period to be reasonably agreed
by Owner and Customer. Customer may pay the surcharge in equal monthly
installments over the remaining Term. In such a case, Owner will be entitled to
include Owner’s cost of capital in the amount of the monthly installment. Within
30 days after completion of the required improvement, addition or alteration,
Customer may elect to pay the surcharge for the remaining Term in one lump sum.
Owner shall calculate the cost of the improvement, alteration or addition and
the surcharge using reasonable assumptions and estimates. In addition to actual
capital and installation costs, the costs to be recovered through the surcharge
will include engineering and interest expense and subsequent reasonable
expenses, if any, of operating or maintaining such installation as reasonably
determined by Owner.
4.8    Customer will be responsible for providing tank bottoms at each Terminal.
At the end of the Term (or at the termination of this Agreement as to the
applicable Terminal), Customer will be responsible for the removal of such tank
bottoms, unless Owner agrees to purchase such tank bottoms from Customer.
Section 5.    Product Quality Standards and Requirements.
5.1    Customer warrants to Owner that all Product tendered by or for the
account of Customer for receipt into the Terminals and Storage Tanks will (i)
conform to the Specifications, (ii) comply with industry standards and (iii)
comply with all Applicable Law. Owner may rely upon the Specifications and
representations of Customer, if any, set forth in the Scheduling Notice as to
Product quality. Owner will not be obligated to receive Product into any
Terminal or Storage Tank that is contaminated or that otherwise fails to meet
the Specifications, nor will Owner be obligated to accept Product that fails to
meet Product grade, if any, set forth in the Scheduling Notice. Notwithstanding
anything in this Section 5, but subject to Section 5.5, Customer may tender by
or for the account of Customer for receipt into any Terminal or Storage Tank,
Product that does not conform to the Specifications for blending with other
Product that, following blending with the non-conforming Product, shall conform
to any applicable Specifications. Should Owner remove or dispose of or otherwise
treat the Product for any water or other material or contaminants in or
associated with the Product at any time, Customer shall pay or reimburse all
costs and expense associated with such removal, disposal or treatment. Owner
shall not remove or dispose of or otherwise treat the Product for any water or
other material or containment without the prior approval of Customer.


10



--------------------------------------------------------------------------------





5.2    Owner may randomly test delivered Product to ensure it is not
contaminated and otherwise meets the applicable Specifications. If Customer’s
Product does not meet the Specifications or Owner has not received a prior
written waiver for unloading said Product, Owner shall contact a representative
of Customer before unloading Product at the applicable Terminal and shall not
unload such Product without first obtaining Customer’s approval. Customer
acknowledges and agrees that it shall be responsible for any reasonable delay
costs (including, but not limited to, demurrage, transportation costs and energy
costs) incurred by Owner for handling, re-delivering and/or waiting for
Customer’s decision with respect to Product not meeting the Specifications.
Customer understands it is responsible for all field performance issues related
to any Product delivered by Customer to Owner and/or any Product delivered by
Owner to Customer under this Agreement.
5.3    The quality of Product tendered into the Terminals for Customer’s account
may be verified either by Customer’s laboratory analysis, or by an Independent
Inspector’s analysis indicating that the Product so tendered meets the minimum
Product Specifications, as applicable. Such analysis may be conducted on a
periodic basis in accordance with the applicable agency plan, changes to which
shall be subject to the approval of Owner, which approval shall not be
unreasonably withheld, conditioned or delayed. All costs associated with such
compliance program shall be borne by Customer. Upon reasonable notice to
Customer, Owner, at its expense, may sample any Product tendered to Owner for
Customer’s account for the purpose of confirming the accuracy of the analysis.
5.4    Each Party may at all reasonable times and without unreasonable
disruption to the other Party’s operations conduct appropriate tests to
determine whether Product meets the applicable Specifications. Owner will be
liable to Customer for any Liability incurred by Customer by reason of
contamination of Product occurring at any Terminal that causes the Product to
fail to meet Specifications, but only to the extent such contamination involves
a Product Loss. In all other cases, Customer shall indemnify Owner for any
Liability incurred by Owner to parties who purchase Product from Customer.
5.5    If, at any time during the Term, there is a material change in the
Product, Specifications or Services hereunder that would result in a material
increase in costs to Owner hereunder, then the Parties will use commercially
reasonable efforts to modify this Agreement and/or the fees payable by Customer
hereunder as necessary to reflect such cost increase on such terms as are
mutually agreed by the Parties.
Section 6.    Title, Custody, Measurement and Custody of Product.
6.1    Title and Custody. Customer warrants that it shall hold clear title to
the Product delivered to Owner pursuant to this Agreement. Title to the Product
will remain with Customer at all times subject to any lien in favor of Owner
created under Applicable Law. Owner shall have custody and risk of loss of
Customer’s Product beginning when such Product passes the flange connection at
the applicable Terminal between the delivering barge, vessel, tank truck or rail
car and Owner’s receiving hose, if applicable, at the applicable Terminal and
ending when Customer’s Product passes the last hard flange connection at the
applicable Terminal into a barge, vessel, tank truck or rail car for delivery to
Customer, its customers or its other designees.
6.2    Measurement at Receipt.
(a)    Barges/River Tows. With respect to Product received by Owner from
Customer from a barge, the quantity of such Product shall be determined by
gauging the receiving tanks containing such Products, immediately before and
after the unloading. If Customer requests that such measurement be conducted by
a Third Party, Customer shall be solely responsible for all costs associated
with such measurement.


11



--------------------------------------------------------------------------------





(b)    Truck/Rail Cars. Owner will assume receipt of the volumes set forth on
the designated bill of lading (“BOL”) of a delivery truck. Owner will gauge rail
cars to determine volumes received. Owner reserves the right, at its discretion,
to randomly measure and/or meter (using commercially reasonable standards) the
volume of Product actually delivered against the volume of Product set forth on
the designated BOL of a delivering truck. Owner reserves the right to base
receipt of volumes on such random measurement if it deems appropriate.
(c)    Measurement Standards. All measurements shall be made in all respects in
accordance with the applicable American Petroleum Institute standards, and all
quantities, however measured, shall be (1) adjusted to volume equivalents at
60°F in accordance with Table No. 2 of the ASTM/IP Petroleum Measurements Tables
D4311/4311M (as to asphalt and polymer-modified asphalt) and Table B-1 of the
Asphalt Emulsions Manufacturers Association (as to asphalt emulsions), in each
case as in effect at the time of the measurement, or other Tables as accepted by
both Owner and Customer, and (2) converted into Tons on the basis of actual
specific gravity at 60°F, in accordance with that same Table.
6.3    Measurement of Storage Quantities. The quantities of Product in storage
at any time at each Terminal shall be determined by gauges of the Storage
Tank(s) or by count at such Terminal. All gauging of the Storage Tank(s) and
counts at each Terminal to measure Product in storage shall be taken by Owner’s
personnel. Customer shall have the right to witness the gauging and counting or
to provide an Independent Inspector to witness the gauging or counting.
6.4    Measurement at Delivery. Once Product has been loaded onto Customer’s
designated transport for shipment out of the applicable Terminal, Owner will
provide the transport driver a BOL on behalf of Customer, as Customer’s limited
agent, indicating the quantity (by weight), Product type and the destination of
the Product as determined by Customer and on a BOL form approved by or provided
to Owner by Customer. The applicable Terminal will issue Customer’s BOL through
Customer’s ERP System and such will be the official document verifying the
quantity (by weight) of Product, delivered to Customer, or Customer’s designee,
at the applicable Terminal. Each BOL shall name Customer as the Person
delivering the goods for shipment and Customer will be the DOT shipper of record
for all shipments out of the applicable Terminal. Customer shall be responsible
for providing all SDS and related documentation to Owner and to Customer’s
customers and carriers. Customer will make written notification of any
discrepancies or exceptions to the information on any BOL within 20 days of the
BOL date.
Section 7.    Limitation of Liability and Damages.
7.1    The maximum Liability of Owner for Product Loss will not exceed, and is
strictly limited to, the market value of the Product at the time of the Product
Loss or immediately prior to its contamination. Owner may, in lieu of payment
for Product Loss, replace such Product with Product of like grade and quality
and reasonably acceptable to Customer.
7.2    EXCEPT FOR THE PARTIES’ INDEMNIFICATION OBLIGATIONS WITH RESPECT TO
CLAIMS OF THIRD PARTIES, THE PARTIES’ LIABILITY FOR DAMAGES HEREUNDER IS LIMITED
TO DIRECT, ACTUAL DAMAGES ONLY, AND NEITHER PARTY SHALL BE LIABLE TO THE OTHER
FOR SPECIFIC PERFORMANCE, LOST PROFITS, DIMINUTION IN VALUE OR OTHER BUSINESS
INTERRUPTION DAMAGES, OR SPECIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE, EXEMPLARY
OR INDIRECT DAMAGES, IN TORT, CONTRACT OR OTHERWISE, OF ANY KIND, ARISING OUT OF
OR IN ANY WAY CONNECTED WITH THE PERFORMANCE, THE SUSPENSION OF PERFORMANCE, THE
FAILURE TO PERFORM, OR


12



--------------------------------------------------------------------------------





THE TERMINATION OF THIS AGREEMENT. EACH PARTY ACKNOWLEDGES ITS DUTY TO MITIGATE
DAMAGES HEREUNDER.
7.3    Notwithstanding anything herein to the contrary: (a) in no event will
Owner be responsible or liable hereunder for any Customer Responsibility; and
(b) in no event will Customer be responsible or liable hereunder for any Owner
Responsibility.
Section 8.    Product Loss.
8.1    Customer shall be solely responsible for furnishing all asphalt and
related raw materials used to process or manufacture any and all Products at the
Terminals.
8.2    During such time as Owner has custody of the Product, Owner will
indemnify Customer against, and is responsible for, any Product Loss that occurs
while the Product is in Owner’s custody at the applicable Terminal or remains in
the Storage Tanks. In the event of the foregoing Product Losses, the total
quantity of net Product Loss at the termination of the Agreement will be
determined within 30 days following the end of the Term, and Owner will
reimburse Customer the cost of such Product on the determination date thereof.
Other than pursuant to Section 20, Owner shall have no responsibility for any
loss, damage or injury to persons or property (including the Product) arising
out of possession or use of the Product, except to the extent that such loss,
damage or injury involves a Product Loss.
8.3    Each Month, Owner will use the measurement procedures set out in Section
6.3 to determine the amount of Product located at each Terminal.
Section 9.    Loading and Transporting Conditions.
9.1    Right to Reject Transport Vehicles and Refuse to Load/Transfer Under
Unsafe Conditions. Owner reserves the sole right to reject any rail cars,
trucks, transports, barges, vessels or containers presented for loading which
Owner reasonably believes would present an unsafe or potentially unsafe
situation or condition, and Owner reserves the right, in its sole discretion, to
refuse to load goods under any condition Owner deems unsafe, which is caused by,
including but not limited to, drivers, personnel, equipment, procedures and/or
weather conditions.
9.2    Compliance with Owner’s Designated Policies and Procedures. Customer
agrees that it, including its contractors, agents and employees, will comply
with all of Owner’s safety regulations and rules when Customer or its
contractors, agents or employees are on Owner’s premises or otherwise in
connection with the performance of this Agreement.
9.3    Compliance with Hazmat Laws. Both Owner and Customer shall comply with
all Applicable Laws relating to hazardous materials.
9.4    Accident Reporting and Emergency Response.
(a)    Product Release at Owner’s Terminals.
(i)    Reporting and Response Obligation. If a release of Customer’s Product
occurs at any Terminal or from any Storage Tank, as between Owner and Customer,
Owner shall make all release notifications and reports that are legally required
and shall also provide Customer with written notice of such legally required
release notifications and reports within three business days of making such
notifications and reports. Further, as between Owner and Customer, Owner shall
be responsible to perform any and all response actions required to address such
releases on such Terminal.


13



--------------------------------------------------------------------------------





(ii)    Financial Responsibility. Owner shall be financially responsible for all
releases occurring at any Terminal or from any Storage Tank with respect to
Product in its custody; except that, to the extent a release of Product
occurring on any Terminal while in Owner’s custody is caused by Customer,
Customer shall indemnify Owner for all costs of response actions and remediation
related thereto. Customer shall also indemnify Owner for all costs of response
actions and remediation related to a release occurring at any Terminal if at the
time of such release, the Product is in the custody of Customer; except that, to
the extent such release is caused by Owner, Owner shall indemnify Customer for
all costs of response actions and remediation related thereto. For purposes
hereof, financial responsibility shall include responsibility for all
Liabilities relating to environmental remediation and clean-up costs, and
damages in connection with personal injuries, death or damage to property or the
environment arising from or relating to the subject release.
(b)    Product Release Outside Owner’s Terminal.
(i)    Reporting and Response Obligation.    If a release occurs while
Customer’s Product is any place other than at the Terminals or the Storage
Tanks, as between Owner and Customer, Customer shall make all release
notifications and reports that are legally required and shall provide Owner with
written notice of such release notifications and reports within three business
days of making such notifications and reports. Further, as between Owner and
Customer, Customer shall be responsible for and shall clean up and take any and
all response actions required to address all releases that occur while the
Product is not on Owner’s Terminals.
(ii)    Financial Responsibility. Customer shall be financially responsible for
all releases occurring at any place other than Owner’s Terminals or Storage
Tanks; except that, to the extent a release of Product occurring outside of
Owner’s Terminals is caused by Owner, Owner shall indemnify Customer for all
costs of response actions and remediation related thereto. For purposes hereof,
financial responsibility shall include responsibility for all Liabilities
relating to environmental remediation and clean-up costs, and damages in
connection with personal injuries, death or damage to property or the
environment arising from or relating to the subject release.
Section 10.    Improvements.
10.1    Subject to (i) Owner’s written approval, which approval may relate to
design, location, construction methods, and installation procedures and may be
withheld in Owner’s sole discretion, and (ii) the terms, provisions, and
conditions of this Agreement, Customer may construct or place at the Terminals,
at Customer’s sole expense, improvements desired by Customer (“Customer
Improvements”). Such improvements, if permanently placed or affixed to the
Terminals, shall become the property of Owner at termination of this Agreement,
except as otherwise agreed to in writing by the Parties and when applicable, the
Lessor. Except as provided in the immediately preceding sentence, Customer shall
be permitted at any time to remove or dispose of any Customer Improvement;
provided, that Customer shall restore the applicable Terminals to the same
condition that existed prior to the installation of such Customer Improvement.
Customer shall not remove or dispose of any of the assets or improvements at the
Terminals (other than Customer Improvements as provided in the immediately
preceding sentence) without the prior written approval of Owner, which may be
withheld in Owner’s sole discretion.
10.2    Customer shall have the right to install and maintain signage at the
Terminals at Customer’s sole cost and expense (including but not limited to
construction costs, permits and licensing fees) and in conformity with all
Applicable Laws and restrictive covenants; provided that such signage shall only
provide information reasonably necessary to facilitate receipt and delivery of
Customer’s


14



--------------------------------------------------------------------------------





Product. Upon the expiration or earlier termination of this Agreement, Customer
shall remove all signage and restore the premises to their original condition at
Customer’s sole cost and expense.
Section 11.    Maintenance.
11.1    Subject to the limitations set forth in this Section 11, Owner shall be
responsible for the maintenance and repair of the Terminals. Owner will maintain
and operate the Terminals in accordance with the equipment manufacturer’s
standards and/or industry practices. Owner shall retain liability for costs
associated with adequacy of spill containment at the Terminals, except to the
extent provided in Article 8 of the Contribution Agreement.
11.2    Notwithstanding anything to the contrary in this Section 11, if the
cumulative amount of Extraordinary Maintenance and Repair Costs through the end
of any calendar year (“EMR Costs”) exceeds the product of $*** and (a) the
number of full years from the Commencement Date through the end of such calendar
year plus (b) for any partial calendar year during the Term, a fraction with a
numerator equal to the number of days of the Term during such partial calendar
year and a denominator of 360 (“EMR Estimate”), Customer shall pay to Owner, as
an additional storage and terminalling services fee (“Excess EMR Fee”), an
amount equal to the greater of (i) the amount by which the EMR Costs exceed the
EMR Estimate, minus all prior Excess EMR Fees previously paid under this Section
11.2, or (ii) zero. If the EMR Costs are less than the EMR Estimate, Owner shall
refund to Customer the lesser of (i) the amount by which the EMR Estimate
exceeds EMR Costs or (ii) the amount of prior Excess EMR Fees previously paid by
Customer under this Section 11.2 (but, for the avoidance of doubt, in no case
shall the cumulative amounts payable by Owner to Customer under this sentence
exceed the cumulative amount of Excess EMR Fees paid by Customer to Owner).
For example, if the Commencement Date is July 1, 2016, and the EMR Costs through
the end of calendar year 2018 were $***, and Excess EMR Fees of $*** were
previously paid under this Section 11.2, then the Excess EMR Fee for 2018 would
be $*** (i.e., $***- ($*** x 2.5 years) - $***). If the Commencement Date is
July 1, 2016, the EMR Costs through the end of calendar year 2018 were $***, and
Excess EMR Fees of $*** were previously paid under this Section 11.2, then, for
2018, Owner would refund $*** of the Excess EMR Fees previously paid by Customer
(i.e., lesser of (x) ($*** x 2.5 years) - $*** or (y) $***).
11.3    Owner shall obtain Customer’s prior written approval for all repair and
maintenance costs expected to be used in calculating the Excess EMR Fee per
individual repair or maintenance occurrence. Owner may not make repairs on
behalf of Customer without Customer’s prior written approval.
11.4    Any payments due pursuant to Section 11.2 will be paid in a lump sum
each Contract Year within 30 days of the determination thereof or, upon
termination of this Agreement, within 30 days of such termination.
Section 12.    Force Majeure.
12.1    If either Party is unable to perform or is delayed in performing, wholly
or in part, its obligations under this Agreement, other than the obligation to
pay funds when due, as a result of an event of Force Majeure or its resulting
effects, that Party may be excused from such performance by giving the other
Party prompt written notice of any event that is or could become an event of
Force Majeure with reasonably full particulars thereof. The obligations of the
Party giving notice, so far as such obligations are affected by the event of
Force Majeure, will be suspended during, but not longer than,


15



--------------------------------------------------------------------------------





the continuance of the event of Force Majeure beginning with the time that the
event first occurs. The affected Party must act with commercially reasonable
diligence to overcome or remedy the event of Force Majeure and resume
performance as quickly as possible. Once the event of Force Majeure is remedied,
the affected Party shall notify the other Party that the event of Force Majeure
no longer affects such obligations. If Owner is excused from providing service
pursuant to this Agreement due to an event of Force Majeure, the fees hereunder,
not already due and payable, that are directly affected by such Force Majeure
event will be excused or proportionately reduced, on a daily basis, for so long
as Owner’s performance is excused due to the event of Force Majeure.
12.2    The requirement that any Force Majeure event be remedied with
commercially reasonable diligence shall not require the settlement of strikes,
lockouts, or other labor difficulty by the Party claiming excuse due to an event
of Force Majeure contrary to its wishes.
12.3    If a Party is rendered unable to perform by reason of an event of Force
Majeure for a period in excess of 90 days, then the other Party may terminate
this Agreement with respect to the portion of the applicable Terminal affected
by such Force Majeure event upon written notice to the other Party.
12.4    If Customer is unable to perform or is delayed in performing, wholly or
in part, its obligations under this Agreement, as a result of an Owner
Responsibility or its resulting effects, Customer may be excused from such
performance by giving Owner prompt written notice of any event that is an Owner
Responsibility with reasonably full particulars thereof. If Owner is unable to
perform or is delayed in performing, wholly or in part, its obligations under
this Agreement, as a result of a Customer Responsibility or its resulting
effects, Owner may be excused from such performance by giving Customer prompt
written notice of any event that is a Customer Responsibility with reasonably
full particulars thereof. The obligations of the Party giving notice, so far as
such obligations are affected by a Customer Responsibility or Owner
Responsibility, as applicable, will be suspended during, but not longer than,
the continuance of the event constituting or resulting from Customer
Responsibility or Owner Responsibility, as applicable, beginning with the time
that the event first occurs.
Section 13.    Inspection of and Access to Terminals.
13.1    Customer shall have the right, at Customer’s expense, during Owner’s
normal business hours and after reasonable notice to Owner so as not to disrupt
the operations of the Terminals or the Storage Tanks or Owner’s other
operations, (i) to make periodic operational inspections of any Terminals or
Storage Tanks, (ii) to conduct audits of any pertinent books and records,
including those related to receipts, deliveries and inventories of Product and
(iii) to conduct physical verifications of the amount of Product delivered to
any Terminal and stored in the Storage Tanks or at any Terminal. Customer’s
right and that of its authorized representatives to inspect the Terminals will
be exercised by Customer in a way that will not interfere with or diminish
Owner’s control over or its operation of the Terminals and will be subject to
reasonable rules and regulations promulgated by Owner. Parties agree that any
overpayments discovered and substantiated shall be paid within 30 days after
written notice to the other Party from whom such payment is sought.
13.2    Customer acknowledges that any grant of the right of access to the
Terminals under this Agreement or under any document related to this Agreement
is a grant of a license only and shall convey no interest in or to any Terminal
or any part of it, and may be withdrawn by Owner at its discretion at any time.


16



--------------------------------------------------------------------------------





Section 14.    Assignment.
No Party hereto may assign this Agreement, in whole or in part, except with the
prior written approval of the other Party, which approval shall not be
unreasonably withheld, delayed or conditioned; provided, however, that Owner may
assign, without the prior written consent of Customer, part or all of its rights
and obligations hereunder to one or more subsidiaries that are directly or
indirectly wholly-owned by Owner or to any Person which purchases or is
otherwise a successor in interest to Owner’s right, title and interest in any
Terminal; provided, further, that Customer may (i) with the prior written
consent of Owner (which shall not be unreasonably withheld), assign all of its
rights and obligations hereunder to any Person which purchases or is otherwise a
successor in interest to Customer, provided such Person assumes in writing the
obligations of Customer under this Agreement, and (ii) assign in part only its
right to receive the Services hereunder to any Person, (A) that is an Affiliate
of Customer (without the prior written consent of Owner), or (B) that is not an
Affiliate of Customer (with the prior written consent of Owner, which shall not
be unreasonably withheld), provided that Customer shall act as the sole agent
for any such Person described in this clause (ii) for all purposes under this
Agreement, including making any representations and warranties of Customer on
behalf of such Person and Owner shall have no recourse against such Person
described in this clause (ii) and shall look solely to Customer for performance
of the obligations of Customer hereunder. No such assignment by Customer of its
rights or obligations hereunder shall relieve Customer of any of its obligations
hereunder, including payment obligations.
Section 15.    Notice.
Any notice required under this Agreement must be in writing and will be deemed
received when actually received and delivered by (i) United States mail,
certified or registered, return receipt requested, (ii) confirmed overnight
courier service, (iii) confirmed facsimile transmission properly addressed or
transmitted to the address of the Party indicated in Attachment A or to such
other address or facsimile number as one Party shall provide to the other Party
in accordance with this provision, or (iv) email which shall be deemed duly
given immediately if sent during normal business hours, or the next day if sent
after business hours. Unless provided otherwise herein, all statements, payments
and other documents to be delivered pursuant to this Agreement shall also be
delivered to the address of the Party indicated in Attachment A.
Section 16.    Compliance with Law and Safety.
16.1    Customer warrants that the Product tendered by it has been and will be
produced, transported and handled in full compliance with all Applicable Law.
Owner warrants that the services provided by it under this Agreement are and
will be in full compliance with all Applicable Law. Each Party also warrants
that it may lawfully receive and handle the Product, and it will furnish to the
other Party any evidence required to provide compliance with Applicable Law and
to file with applicable Governmental Authorities reports evidencing such
compliance with Applicable Law.
16.2    Customer will furnish Owner with written information (including any
applicable SDS) concerning the safety and health aspects of the Product
received, terminalled or stored under this Agreement. Customer will make
available such information to all Persons who request copies of such
information, including without limitation, Owner’s agents and contractors.
Section 17.    Term and Termination.
17.1    The initial term of this Agreement (the “Initial Term”) begins on
____________, 2016 (the “Commencement Date”), and continues for a period of
seven Contract Years, unless extended as hereinafter provided.


17



--------------------------------------------------------------------------------





17.2    At the end of the seventh Contract Year, this Agreement shall then
continue on a year to year basis unless cancelled by either Party by delivering
not less than 180 days’ notice to the other Party. The Initial Term and any such
renewal term shall collectively be (the “Term”).
17.3    A Party may terminate this Agreement during the Term under the following
circumstances:
(a)    Either Party fails to pay any sum owed by it to the other Party under
this Agreement within 15 days of the delivery to the defaulting Party of a
notice of default; provided, however, that neither Party shall have a right to
terminate this Agreement under this Section 17.3(a) with respect to any disputed
amounts that remain outstanding in accordance with Section 3.3 of this
Agreement.
(b)    The Parties may terminate this Agreement by execution of a written
agreement signed by authorized representatives of both Parties, in which event
the termination shall be effective on the date specified in such agreement.
(c)    Either Party may terminate this Agreement in the event of a material
breach of this Agreement (other than for failure of payment to which Section
17.3(a) shall apply) by the other Party upon not less than 30 days prior written
notice to such defaulting Party unless such breach has been cured within 30 days
from receipt by the defaulting Party of such notice.
(d)    Either Party may terminate this Agreement, in its entirety or with
respect to a portion of the applicable Terminal only, in accordance with the
provisions of Sections 4.6, 4.7, 12.3, or Section 26 of this Agreement.
17.4    Upon any termination of this Agreement, Customer shall arrange the
removal of all Product from the applicable Terminal. Customer agrees to
reimburse Owner for the actual costs of such removal, which shall include the
expense of any necessary cleaning and restoration to their previous condition of
the Terminals, plus a 10% administrative fee.
17.5    Each Party’s obligations under this Agreement shall end as of the
effective date of its termination in accordance with this Agreement; provided,
however, that each Party shall remain liable to the other hereunder with respect
to (a) any obligations accruing under this Agreement prior to the effective date
of such termination, including any indemnification obligations provided
hereunder or (b) as otherwise provided in this Agreement. Notwithstanding
anything in this Agreement to the contrary, Section 2.7, Section 2.8, Section 7,
Section 8.2, Section 17.4, this Section 17.5, Section 20, Section 21, Section
23, Section 24 and Section 27 shall survive the expiration or termination of
this Agreement.
Section 18.    Insurance.
18.1    Customer’s Insurance. Customer, at its sole cost and expense, shall
procure and maintain in full force and effect during the Term, the following
types of insurance and in the amounts indicated:
(a)    Commercial General Liability Insurance: Such insurance shall include
coverage for premises liability, personal & advertising injury, products and
completed operations liability, property damage and contractual liability
insurance. Coverage shall be on an “occurrence form” with limits of at least
$5,000,000 per occurrence (use of primary and excess limits to achieve the total
required limit is acceptable as long as all excess insurance follows form over
the underlying). The policy(ies) shall be endorsed to name Owner as “additional
insureds” and the coverages for the “additional insureds” shall be primary and
non-


18



--------------------------------------------------------------------------------





contributory before any other insurance or self -insurance, including
deductible, maintained by or provided to Owner. The policy(ies) shall also be
endorsed to provide a waiver of subrogation in favor of Owner.
(b)    Automobile Liability Insurance: Applicable to all of Customer’s owned,
leased, hired or non-owned vehicles with a combined single limit of at least
$1,000,000 for any one loss. The policy shall be endorsed to name Owner as an
“additional insured” and this coverage shall be primary and non-contributory
before any other insurance or self-insurance, including any deductible,
maintained by or provided to Owner. The policy shall also be endorsed to provide
a waiver of subrogation in favor of Owner. If hauling Product, the policy shall
be endorsed with broadened pollution coverage using ISO endorsements CA-99-48
and MCS-90.
18.2    Owner’s Insurance. Owner, at its sole cost and expense, shall procure
and maintain in full force and effect during the term of this Agreement and any
extensions thereto the following types of insurance and in the amounts
indicated:
(a)    Commercial General Liability Insurance: Including coverage for premises
liability, personal and advertising injury, products and completed operations
liability, sudden and accidental pollution, property damage and contractual
liability insurance. Coverage shall be on an “occurrence form” with limits of at
least $5,000,000 per occurrence (use of primary and excess limits to achieve the
total required limit is acceptable as long as all excess insurance follows form
over the underlying). The policy(ies) shall be endorsed to name Customer as
“additional insureds” and the coverages for the “additional insureds” shall be
primary and non-contributory before any other insurance or self-insurance,
including deductible, maintained by or provided to Customer. The policy(ies)
shall also be endorsed to provide a waiver of subrogation in favor of Customer.
(b)    Terminal Operators’ Legal Liability Insurance: The limits of which shall
be at least $5,000,000 per occurrence. The policy shall be endorsed to name
Customer as “additional insureds” and this coverage shall be primary and
non-contributory before any other insurance or self-insurance, including any
deductible, maintained by the or provided to Customer.
(c)    Pollution Liability Insurance: The limits of which shall be at least
$10,000,000 for each incident and aggregate, including coverage for Third Party
Claims of bodily injury and property damage both on-site and off-site, arising
out of or involving directly or indirectly work or services of Owner which is
the subject of this Agreement. The policy shall be endorsed to name Customer as
“additional insureds” and this coverage shall be primary and non-contributory
before any other insurance or self-insurance, including any deductible,
maintained by, or provided to, Customer.
18.3    Additional Insurance Requirements. With respect to the coverages
required pursuant to Sections 18.1 and 18.2 above:
(a)    Each insurance policy must be maintained with an insurance company having
an A.M. Best Financial Strength Rating of A-, VIII or higher.
(b)    Each Party shall cause the issuing insurance company to provide at least
30 days prior written notice to the other Party of any cancellation,
non-renewal, or reduction in coverage, terms or limits, except that 10 days’
notice shall apply in the case of cancellation for nonpayment of premium.
(c)    No less than five business days prior to the start of any work or
services performed for Customer or prior to the Commencement Date of this
Agreement (whichever occurs first), each Party shall furnish to the other Party
original certificates of insurance evidencing the insurance coverage required


19



--------------------------------------------------------------------------------





of such Party pursuant to this Section 18. The certificates of insurance shall
show the other Party as “certificate holder” and “additional insured” as
required by the above insurance requirements using the specific wording
indicated and showing the primary and non-contributing coverage. No later than
the renewal date of any insurance policies required by this Agreement, each
Party shall supply the other Party with new, original certificates of insurance
in compliance with the terms of this Agreement.
Section 19.    Compliance.
All Customer trucks, common carriers and other Third Parties used by Customer in
accessing the Terminals will be required to meet Owner’s reasonable approval.
Owner’s requirements for approval shall include meeting Owner’s insurance
requirements and execution of a terminal access agreement provided by Owner. All
Customer trucks, common carriers and other Third Parties used by Customer in
accessing the Terminals will also be required to comply with all of Owner’s
health, safety and environmental procedures in place at the applicable Terminal.
Section 20.    Indemnity.
20.1    Indemnity. Subject to Section 7, each Party (“Indemnifying Party”) shall
indemnify, defend, and hold the other Party, its Affiliates, and their
employees, directors, officers, representatives, agents and contractors
(collectively, the “Indemnified Party”) harmless from and against any and all
Liabilities arising from the Indemnifying Party’s (i) breach of this Agreement,
(ii) negligence or willful misconduct, or the negligence or willful misconduct
of its Affiliates and their employees, directors, officers, representatives, and
agents, in connection with the performance of such Party’s obligations under
this Agreement, or (iii) failure to comply with Applicable Law with respect to
the sale, transportation, storage, handling or disposal of the Product, unless
and to such extent that such Liability results from the Indemnified Party’s
breach of this Agreement, negligence or willful misconduct, or failure to comply
with Applicable Law. In addition, Customer shall indemnify, defend, and hold
Owner, its Affiliates, and their employees, directors, officers,
representatives, and agents harmless from and against any and all Liabilities
arising from the instructions and specifications for processing any Product
provided in writing by Customer or the use of any Product by Customer or a Third
Party, unless and to such extent that such Liability results from Owner’s breach
of this Agreement, negligence, willful misconduct or failure to comply with
Applicable Law.
20.2    No Third Party Rights. The Parties’ obligations to defend, indemnify and
hold each other harmless under the terms of this Agreement shall not vest any
rights in or be enforceable by any Third Party, whether a Governmental Authority
or private entity, nor shall they be considered an admission of liability or
responsibility for any purposes other than those enumerated in this Agreement.
The terms of this Agreement are enforceable only by the Parties and their
successors and permitted assigns, and no Third Party, including a member of
Owner, shall have a separate right to enforce any provision of this Agreement,
or to compel any Party to comply with the terms of this Agreement.
20.3    Notice. If any Indemnified Party receives notice of the assertion or
commencement of any claim or proceeding made or brought by any Person who is not
a Party to this Agreement or an Affiliate of a Party to this Agreement or a
representative of the foregoing (a “Third Party Claim”), the Indemnified Party
shall notify the Indemnifying Party as soon as practicable after receiving such
Third Party Claim and shall furnish to the Indemnifying Party the complete
details within its knowledge. Any delay or failure by the Indemnified Party to
give notice to the Indemnifying Party shall not relieve the Indemnifying Party
of its obligations except to the extent, if any, that the Indemnifying Party
shall have been materially prejudiced by reason of such delay or failure.


20



--------------------------------------------------------------------------------





20.4    Claims. The Indemnifying Party shall have the right to assume the
defense, at its own expense and by its own counsel, of any Third Party Claim;
provided, however, that such counsel is reasonably acceptable to the Indemnified
Party. Notwithstanding the Indemnifying Party’s appointment of counsel to
represent an Indemnified Party, the Indemnified Party shall have the right to
employ separate counsel reasonably acceptable to the Indemnifying Party, and the
Indemnifying Party shall bear the reasonable fees, costs and expenses of such
separate counsel if in the Indemnified Party’s reasonable judgment (i) the use
of counsel chosen by the Indemnifying Party to represent the Indemnified Party
would present such counsel with a conflict of interest or defenses that are
available to the Indemnified Party that are not available to the Indemnifying
Party or (ii) the Indemnifying Party shall not have employed counsel to
represent the Indemnified Party within a reasonable time after notice of the
institution of such Third Party Claim. If requested by the Indemnifying Party,
the Indemnified Party agrees to reasonably cooperate with the Indemnifying Party
and its counsel in contesting any claim or proceeding that the Indemnifying
Party defends, including, if appropriate, making any counterclaim or
cross-complaint. All reasonably incurred costs and expenses incurred in
connection with the Indemnified Party’s cooperation shall be borne by the
Indemnifying Party.
20.5    Settlement. No Third Party Claim may be settled or compromised by (i)
the Indemnified Party without the consent of the Indemnifying Party or (ii) by
the Indemnifying Party without the consent of the Indemnified Party.
20.6    Contribution Agreement. The Contribution Agreement contains additional
indemnity provisions. The indemnities contained in this Section 20 are in
addition to and not in lieu of the indemnity provisions contained in the
Contribution Agreement. Any indemnification obligation of Customer to the
Indemnified Parties of Owner on the one hand, or Owner to the Indemnified
Parties of Customer on the other hand, pursuant to this Section 20 shall be
reduced by an amount equal to any indemnification actually recovered by such
Indemnified Parties pursuant to the Contribution Agreement to the extent that
such other indemnification recovery arises out of the same event or circumstance
giving rise to the indemnification obligation of Customer or Owner,
respectively.
Section 21.    Confidentiality.
21.1    Confidential Information. The term “Confidential Information” means all
nonpublic information, including technical information, trade or business
secrets, or the like, disclosed by either Party to the other Party in carrying
out the terms and purpose of this Agreement, either directly or indirectly, in
writing, orally or by inspection of tangible objects (including without
limitation written or printed documents, email correspondence and attachments,
electronic files, and computer disks, whether machine or user readable).
“Confidential Information” includes, without limitation, information relating to
a Party’s research, development, trade secrets or business affairs that the
Party treats as confidential. The Parties acknowledge and agree that any and all
information regarding this Agreement, including without limitation the terms and
conditions of this Agreement, shall be deemed to be Confidential Information.
The term “Receiving Party” means a Party that receives Confidential Information
of the other Party (“Disclosing Party”).
21.2    Restrictions on Disclosure. The Receiving Party shall maintain in
confidence the Confidential Information so received and will not use such
information, except to the extent permitted under this Agreement, to the
detriment of the Disclosing Party, until such time as the Confidential
Information so received enters the public domain other than by the act or
omission of the Receiving Party. A Receiving Party shall limit disclosure of the
Disclosing Party’s Confidential Information to those of its employees,
subcontractors, attorneys, agents and consultants with a need to know the
Confidential Information, subject to a nondisclosure obligation comparable in
scope to this Section 21. Each Party


21



--------------------------------------------------------------------------------





shall protect the other Party’s Confidential Information using the same degree
of care (but no less than a reasonable degree of care) that it uses to protect
its own Confidential Information. The obligations imposed by this Section 21
shall be unlimited in duration; provided, however, that such obligations shall
not apply to any Confidential Information that: (i) is or becomes publicly known
through no fault of the Receiving Party; (ii) is developed independently by the
Receiving Party prior to the date of disclosure; (iii) is rightfully obtained by
the Receiving Party from a Third Party entitled to disclose the information
without confidentiality restrictions or (iv) the disclosure of which is required
by Applicable Law, regulation, a court or other Governmental Authority;
provided, further, that for disclosure made pursuant to clause (iv), the
Receiving Party shall promptly notify the Disclosing Party of the disclosure
requirement prior to disclosure and cooperate with the Disclosing Party (at the
latter’s expense and at its request) to resist or limit the disclosure.
21.3    Injunctive Relief. Receiving Party acknowledges and agrees that a breach
or threatened breach of the confidentiality obligations set forth herein will
result in immediate and irreparable damage to the Disclosing Party for which
there is no adequate remedy at law, and, in such event, the Disclosing Party may
seek appropriate injunctive relief, without the necessity of posting bond or
other security. Disclosing Party’s pursuit of any remedy will not constitute a
waiver of any other right or remedy available under this Agreement or under
Applicable Law.
Section 22.    Terms of Applicable Lease.
22.1    As it relates to Leased Facilities, this Agreement is subject and
subordinate to the Lease applicable to each Leased Facility. Subject to the
modifications set forth in this Agreement, the terms of the applicable Lease are
incorporated herein by reference. Customer acknowledges that it has reviewed
each applicable Lease and Customer further agrees that it will review any
amendments or revisions thereto, when available, and will become familiar with
the terms and conditions thereof.
22.2    For the purposes of incorporation herein, the terms of each applicable
Lease shall be subject to the following:
(a)    Owner shall not be deemed or construed in any way to indemnify Customer
for any breach of the applicable Lease by Lessor or other actions or omissions
of Lessor.
(b)    Owner shall pay all rent due under the applicable Lease to Lessor during
the Term and shall not otherwise default under the applicable Lease.
Section 23.    [Reserved.]
Section 24.    [Reserved.]
Section 25.    [Reserved.]
Section 26.    Termination of the Applicable Lease.
The use of the Leased Facility is subject to the validity and enforceability of
the applicable Lease. If for any reason the term of the applicable Lease for a
specific Leased Facility shall terminate prior to the expiration or termination
of the Term, this Agreement shall, with respect to the specific Leased Facility
involved, automatically terminate, and Owner shall not be liable to Customer by
reason thereof unless said termination shall have been caused by the default of
Owner under the applicable Lease, and said Owner’s default was not as a result
of a Customer default hereunder. Owner shall not voluntarily terminate an
applicable


22



--------------------------------------------------------------------------------





Lease without Customer’s prior written consent, and shall consult with Customer
with respect to any renewals of the applicable Lease.
Section 27.    Miscellaneous.
27.1    Headings. The headings of the sections and subsections of this Agreement
are for convenience only and shall not be used in the interpretation of this
Agreement.
27.2    Amendment or Waiver. This Agreement may not be amended, modified or
waived except by written instrument executed by officers or duly authorized
representatives of the respective Parties; provided that Customer may, subject
to Section 5.5, amend and restate Attachment B at any time to add additional
Products to the Facilities, and such amended and restated Attachment B shall
replace the prior Attachment B and be incorporated by reference into this
Agreement for all purposes. No waiver or failure of enforcement by any Party of
any default by any other Party in the performance of any provision, condition or
requirement herein shall be deemed to be a waiver of, or in any manner a release
of the defaulting Party from, performance of any other provision, condition or
requirement herein, nor deemed to be a waiver of, or in any manner a release of
the defaulting Party from, future performance of the same provision, condition
or requirement; nor shall any delay or omission of any non-defaulting Party to
exercise any right hereunder in any manner impair the exercise of any such right
or any like right accruing to it thereafter.
27.3    Severability. Any provision of this Agreement that is prohibited or not
enforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
only to the extent of the prohibition or lack of enforceability without
invalidating the remaining provisions of this Agreement, or affect the validity
or enforceability of those provisions in another jurisdiction or the validity or
enforceability of this Agreement as a whole.
27.4    Entire Agreement and Conflict with Attachments. This Agreement
(including Attachments) contains the entire and exclusive agreement between the
Parties with respect to the subject matter hereof, and there are no other
promises, representations, or warranties affecting it. The terms of this
Agreement may not be contradicted, explained or supplanted by any usage of
trade, course of dealing or course of performance and any other representation,
promise, statement or warranty made by either Party or their agents that differs
in any way from the terms contained herein will be given no force or effect. In
the case of any conflict between the body of this Agreement and any of its
Attachments, the terms contained in the Attachments will govern.
27.5    Governing Law and Jurisdiction. This Agreement will be construed and
governed by the laws of the State of Oklahoma except the choice of law rules of
that State that may require the application of the laws of another jurisdiction.
Exclusive jurisdiction and venue is agreed to be the state or federal courts
within the State of Oklahoma. The Parties irrevocably and unconditionally waive
any objection to the laying of venue of any suit, action or any proceeding in
such courts and irrevocably waive and agree not to plead or claim in any such
court that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.
27.6    Counterparts. This Agreement may be executed in any number of
counterparts each of which, when so executed and delivered (including by
facsimile or electronic mail transmission), will be deemed original but all of
which together will constitute one and the same instrument.
27.7    Further Assurances. Subject to the terms and conditions of this
Agreement, each of the Parties hereto will use commercially reasonable efforts
to take, or cause to be taken, all action, and


23



--------------------------------------------------------------------------------





to do, or cause to be done, all things necessary under applicable laws and
regulations to consummate the transactions contemplated by this Agreement.
27.8    Independent Contractor. In performing services pursuant to this
Agreement, Owner is acting solely as an independent contractor maintaining
complete control over its employees and operations. Neither Party is authorized
to take any action in any way whatsoever on behalf of the other, except as
specified in this Agreement, or in subsequent written agreements between the
Parties.
27.9    No Third-Party Beneficiaries. Except as provided in Section 20, nothing
contained in this Agreement, expressed or implied, is intended or shall be
construed to confer upon or give to any Person (including any limited partners
of Blueknight Energy Partners, L.P.) other than the Parties hereto and their
successors or permitted assigns, any rights or remedies under or by reason of
this Agreement.
27.10    No Strict Construction. The Parties to this Agreement have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises with respect to this
Agreement, this Agreement shall be construed as if drafted jointly by the
Parties, and no presumption or burden of proof shall arise favoring or
disfavoring a Party by virtue of the authorship of any of the provisions of this
Agreement.
[Signature page follows.]














24



--------------------------------------------------------------------------------






This Agreement has been executed by the authorized representatives of each Party
as indicated below to be effective as of the date first written above.
 
 
OWNER:
 
 
 
 
 
 
BKEP MATERIALS, L.L.C.
 
 
 
 
 
 
 
 
 
 
By:
/s/ Mark A. Hurley
 
 
Name:
Mark A. Hurley
 
 
Title:
CEO
 
 
Date Signed:
 
 
 
 
 
 
 
 
 
 
 
BKEP ASPHALT, L.L.C.
 
 
 
 
 
 
 
 
 
 
By:
/s/ Mark A. Hurley
 
 
Name:
Mark A. Hurley
 
 
Title:
CEO
 
 
Date Signed:
 
 
 
 
 
 
 
 
 
 
 
BKEP TERMINALLING, L.L.C.
 
 
 
 
 
 
 
 
 
 
By:
/s/ Mark A. Hurley
 
 
Name:
Mark A. Hurley
 
 
Title:
CEO
 
 
Date Signed:
 
 
 
 
 
 
 
 
 
 
 
CUSTOMER:
 
 
 
 
 
 
ERGON ASPHALT & EMULSIONS, INC.


 
 
 
 
 
 
 
 
 
 
By:
/s/ J. Baxter Burns, II
 
 
Name:
J. Baxter Burns, II
 
 
Title:
President
 
 
Date Signed:
October 5, 2016










--------------------------------------------------------------------------------






ATTACHMENT A


1.     Customer Notice Address


Ergon Asphalt & Emulsions, Inc.
Post Office Drawer 1639 (39215-1639) (Mailing)
2829 Lakeland Drive (Physical)
Jackson, Mississippi 39232
Attn: Mr. J. Baxter Burns, II, President
Telephone: (601) 933-3000
Facsimile: (601) 933- 3350


with a copy to:


Watson Heidelberg Jones PLLC
P. O. Box 23546
Jackson, MS 39225
Attention: J. Kevin Watson
Facsimile: (601) 932-4400
Email: kwatson@whjpllc.com


Customer Billing Address


Ergon Asphalt & Emulsions, Inc.
Post Office Drawer 1639 (39215-1639) (Mailing)
2829 Lakeland Drive (Physical)
Jackson, Mississippi 39232
Attn: Mr. J. Baxter Burns, II, President
Telephone: (601) 933-3000
Facsimile: (601) 933- 3350


2.     Owner Notice Address


c/o BKEP Materials, L.L.C.
Attn: Chief Operating Officer
6060 American Plaza Suite 600
Tulsa, Oklahoma 74135
Facsimile: (918) 237-4000
Email: jspeer@bkep.com


3.     Fees for Storage and Terminalling Services; Reimbursement of Energy Costs


(a)
Storage Fees:



Beginning on the Commencement Date and continuing thereafter through the Term,
Customer shall pay for services hereunder a monthly fee (“Storage Fee”) for each
Terminal equal to the product of a minimum monthly commitment for such Terminal
(“Minimum Capacity Commitment”), as set forth below, multiplied by a per barrel
storage fee for such Terminal (“Per Barrel Storage Fee”), as set forth below, as
modified below or as further modified by application of Sections 4.6 or 12.1 of
the Agreement.


A-1

--------------------------------------------------------------------------------





 
Nashville, TN Terminal
Memphis, TN Terminal
Birmingport, AL Terminal
Yellow Creek, MS Terminal
Pleasanton, TX Terminal
Mount Pleasant, TX Terminal
Ennis, TX Terminal
Chandler, AZ Terminal
Wolcott, KS Terminal
Total
Storage Fee
$***
$***
$***
$***
$***
$***
$***
$***
$***
$***
Minimum Capacity Commitment
***
***
***
***
***
***
***
***
***
***
Per Barrel Storage Fee
$***
$***
$***
$***
$***
$***
$***
$***
$***
$***





Should the initial Month under this Agreement be less than a full calendar
month, the applicable Storage Fee under this Section 3(a) for that Month shall
be prorated to reflect the number of days in such month on which this Agreement
was in effect.
 
(b)    Reimbursement of Energy Costs:
Customer shall reimburse Owner, without markup, for all energy costs, including,
without limitation, electricity, fuel oil and natural gas (but expressly
excluding steam) attributable to the Services provided by Owner at the
Facilities. Customer shall only be responsible for energy costs used by Customer
at the Facilities. Energy costs will be based upon usage as determined by
metering equipment that serves each of the Facilities. In the event Owner has
other tenants or its own operations at the Facility, Owner will charge Customer
only for energy costs used by Customer for services hereunder. If, in the case
of other operations at the Facility, in Owner’s reasonable opinion it is
reasonably economically and technically possible to do so, Owner shall install
separate meter(s) for the Facilities, and if not, then charges will be based on
a mutually agreeable allocation of energy costs. Energy costs will be invoiced
monthly for the prior Month’s energy usage.
4.
Fee Adjustment



No adjustment shall be made for a period of five Contract Years. Thereafter, all
fees will escalate every January 1st thereafter such that the prior year fee is
multiplied by ***% of the percentage change, if any, in the Consumer Price Index
- All Urban Consumers - all items less food and energy (U.S. city average base
1982-84 = 100) (“CPI”), as published by the Bureau of Labor Statistics of the
United States Department of Labor, for the last two calendar years for which
data is available based on the average of the monthly CPI data for November to
October of the most current year available compared to the same months of the
prior year (“CPI Adjustment”). In no event shall any of the fees de-escalate.


Following the initial Contract Year, adjustments may also be made as provided in
Section 3.2 of the Agreement.


5.
Invoices



Customer shall pay the applicable Storage Fee in advance no later than the first
day of each Month. Owner shall invoice Customer in arrears for all other fees on
a monthly basis or upon the expiration of a calendar year, as applicable. All
invoices shall be paid in accordance with Section 3.3 of the Agreement. Excess
maintenance fees (or credits) will be billed as set forth in Section 11 of the
Agreement.




A-2

--------------------------------------------------------------------------------





6.
Operating Hours



The operating hours of the Facilities shall initially be consistent with past
practice prior to the Commencement Date, subject to seasonal fluctuations and
with such changes as agreed by Owner and Customer.


7.
Facilities



“Facilities” means the asphalt storage tanks, asphalt processing and related
equipment, docks and buildings of Owner located at the following locations,
including such other assets of Owner located within the terminal fence.


·
List of nine Facilities here





Location
State
Type
Wolcott
KS
Asphalt
Ennis
TX
Asphalt
Chandler
AZ
Asphalt/
Emulsion
Mt. Pleasant
TX
Emulsion
Pleasanton
TX
Emulsion
Birmingport
AL
Asphalt/
Polymer/
Emulsion
Memphis
TN
Asphalt/
Polymer/
Emulsion
Nashville
TN
Asphalt/
Polymer
Yellow Creek
MS
Asphalt







A-3

--------------------------------------------------------------------------------






ATTACHMENT B


Products


Products by Location:


Facility - Wolcott KS


Asphalt Products
Cutback Products
Emulsion Products
Polymer Products
150 PEN
 
 
 
PG58-22
 
 
 
PG58-28
 
 
 
PG58-28W
 
 
 
PG64-22
 
 
 
PG64-22W
 
 
 





Facility - Ennis TX


Asphalt Products
Cutback Products
Emulsion Products
Polymer Products
100 PEN
 
 
 
20 PEN/PDA
 
 
 
AC-20
 
 
 
ASPHALT RESIN
 
 
 
COATING ASPHALT
 
 
 
EXTRA STEEP ASPHALT
 
 
 
PDA BTTMS
 
 
 
PG64-22
 
 
 
SATURANT
 
 
 
SHINGLE ADHESIVE
 
 
 
STEEP ASPHALT
 
 
 
TARGET ASPHALT 270
 
 
 





Facility - Chandler AZ


Asphalt Products
Cutback Products
Emulsion Products
Polymer Products
PG58-22
MC-250
CHFRS-2P
 
PG58-28
MC-70
CMS-1P
 
PG58-28/PG58-22
MC-800
CMS-1PC
 
PG64-22
 
CMS-1PF
 
PG64-22/64-16
 
CMS-1PF 50/50
 
PG64-28
 
CMS-1PS
 
PG64-28 CHANDLER
 
COHEREX
 
PG70-10
 
CQS DILUTE
 
PG70-16
 
CQS-1H
 
PG70-22
 
CQS-1H (3% 243)
 
PG70-22 CHANDLER
 
CQS-1H 50/50
 
PG76-10
 
CQS-1HL 3.0L
 



B-1

--------------------------------------------------------------------------------





PG76-16
 
CQS-1HLM
 
SJR AR-4000/PG64-10
 
CQS-1HLM 2% 50/50
 
STY 203
 
CQS-1HLM 50/50
 
 
 
CQS-1HP
 
 
 
CQS-1HP 3% SBS
 
 
 
CQS-1HP 4% SBS
 
 
 
CQS-1HP/MSE
 
 
 
CQS-FS
 
 
 
CQS-FSR
 
 
 
CQS-FSR 50/50
 
 
 
CQS-LM
 
 
 
CQS-LM 60/40
 
 
 
CQS-LM/CQS-P/CSS-P
 
 
 
CQS-LMQ
 
 
 
CQS-LMX
 
 
 
CQS-LMX 60/40
 
 
 
CQS-P
 
 
 
CQS/CSS-1H
 
 
 
CRS-2
 
 
 
CRS-2LM 3%
 
 
 
CRS-2LM/CRS-2P
 
 
 
CRS-2P
 
 
 
CSS DILUTE
 
 
 
CSS-1
 
 
 
CSS-1 50/50
 
 
 
CSS-1H
 
 
 
CSS-1H 40/60
 
 
 
CSS-1H 50-50
 
 
 
CSS-1HP
 
 
 
EE-1
 
 
 
ERA
 
 
 
ERA-1
 
 
 
ERA-25
 
 
 
ERA-25 50/50
 
 
 
ERA-75
 
 
 
HFE300P
 
 
 
LMCQS-1H
 
 
 
LMCRS-2 (3%)
 
 
 
MSE
 
 
 
MSE-CR
 
 
 
PASS-CR
 
 
 
PLASTIC SEAL
 
 
 
PLASTIC SEAL DILUTE
 
 
 
PLASTIC SEAL II
 
 
 
PMCQS
 
 
 
PMPE
 
 
 
PMPE 50/50
 
 
 
QPR BLEND
 
 
 
QPR BLEND NO VOC
 
 
 
QPR-A2V
 



B-2

--------------------------------------------------------------------------------





 
 
SS-1 DILUTE
 
 
 
SS-1H 50/50
 
 
 
SS-1H/QSH
 
 
 
UPM BLEND
 
 
 
WATER BLENDING
 



Facility - Mt. Pleasant TX


Asphalt Products
Cutback Products
Emulsion Products
Polymer Products
 
MC-30
AE-P
 
 
 
AES-300
 
 
 
ARA
 
 
 
CBC-1
 
 
 
CBC-1H
 
 
 
CBS-MS-1S
 
 
 
CHFRS-2P
 
 
 
CMS-1P
 
 
 
CMS-1P 50/50
 
 
 
CMS-1P CR
 
 
 
CMS-1P QB
 
 
 
CMS-1PF
 
 
 
CMS-1PF 50/50
 
 
 
CMS-2
 
 
 
CMS-2S
 
 
 
CPC-1
 
 
 
CPME
 
 
 
CQS-1F
 
 
 
CQS-1H
 
 
 
CQS-1HLM
 
 
 
CQS-1HT
 
 
 
CRS-1P
 
 
 
CRS-2
 
 
 
CRS-2(SPG67-22)
 
 
 
CRS-2H
 
 
 
CRS-2H+
 
 
 
CRS-2HP
 
 
 
CRS-2L
 
 
 
CRS-2P
 
 
 
CRS-2P PLUS
 
 
 
CRS-2S
 
 
 
CRS-2H
 
 
 
CSS-1 30/70
 
 
 
CSS-1 40/60
 
 
 
CRS-1P
 
 
 
CSS-1 60/40
 
 
 
CSS-1 70/30
 
 
 
CSS-1 80/20
 
 
 
CSS-1FS
 
 
 
CSS-1H
 



B-3

--------------------------------------------------------------------------------





 
 
CSS-1H 30/70
 
 
 
CSS-1H 40/60
 
 
 
CSS-1H 50-50
 
 
 
CSS-1H 60/40
 
 
 
CSS-1H 70/30
 
 
 
CSS-1H 80/20
 
 
 
CSS-1HP
 
 
 
CSS-1P
 
 
 
CSS-1R
 
 
 
CSS-1S
 
 
 
EBL
 
 
 
EE-1
 
 
 
ERA-1P
 
 
 
ETR-1
 
 
 
HFRS-2
 
 
 
HFRS-2P
 
 
 
MS-2
 
 
 
MS-2 30/70
 
 
 
MS-2 40/60
 
 
 
MS-2 50/50
 
 
 
NBCP
 
 
 
NOVABOND CP
 
 
 
PASS-CR
 
 
 
RM-90
 
 
 
SS-1
 
 
 
SS-1 30/70
 
 
 
SS-1 40/60
 
 
 
SS-1 50/50
 
 
 
SS-1 70/30
 
 
 
SS-1H
 
 
 
WATER BLENDING
 





Facility - Pleasanton TX


Asphalt Products
Cutback Products
Emulsion Products
Polymer Products
 
MC-30
AE-P
 
 
 
AE-P 30/70
 
 
 
AE-P 40/60
 
 
 
AE-P 50/50
 
 
 
AE-P 60/40
 
 
 
AE-P 70/30
 
 
 
AE-P 80/20
 
 
 
AES-300
 
 
 
ARA-1P
 
 
 
CBC-1
 
 
 
CBC-1H
 
 
 
CBC-1LR
 
 
 
CBS-MS-1S
 



B-4

--------------------------------------------------------------------------------





 
 
CHFRS-2P
 
 
 
CIR-EE
 
 
 
CMS-1P
 
 
 
CMS-1P 50/50
 
 
 
CMS-1P CR
 
 
 
CMS-1PF
 
 
 
CMS-2
 
 
 
CMS-2P
 
 
 
CPME
 
 
 
CQS-1H
 
 
 
CQS-1HLM
 
 
 
CQS-1HT
 
 
 
CRS-1P
 
 
 
CRS-2
 
 
 
CRS-2H
 
 
 
CRS-2P
 
 
 
CRS-2P PLUS
 
 
 
CSS-1
 
 
 
CSS-1 30/70
 
 
 
CSS-1H
 
 
 
CSS-1H 30/70
 
 
 
CSS-1H 40/60
 
 
 
CSS-1H 50-50
 
 
 
CSS-1H 60/40
 
 
 
CSS-1H 70/30
 
 
 
CSS-1H 80/20
 
 
 
CSS-1P
 
 
 
EBL
 
 
 
EE-1
 
 
 
ERA-1P
 
 
 
HFRS-2
 
 
 
HFRS-2P
 
 
 
MS-2
 
 
 
MS-2 40/60
 
 
 
NBCP
 
 
 
RS-2
 
 
 
SS-1
 
 
 
SS-1 30/70
 
 
 
SS-1 50/50
 
 
 
SS-1 70/30
 
 
 
SS-1H
 
 
 
WATER BLENDING
 





















B-5

--------------------------------------------------------------------------------





Facility - Birmingport AL


Asphalt Products
Cutback Products
Emulsion Products
Polymer Products
150 PEN
MC-30
AE-P
PG70-22
FLUX
MC-70
CBC-1H
PG76-22
PG58-22
 
CFB-1MS
PG76-22W
PG64-22
 
CHFRS-2P
PG82-22
PG64-22P
 
CPME
PG82-22W
PG67-22
 
CQS-1H
 
PG67-22W
 
CQS-1HP
 
ROOFING FLUX
 
CQS-1HPT
 
 
 
CRS-1H
 
 
 
CRS-1HBC
 
 
 
CRS-2
 
 
 
CRS-2H
 
 
 
CRS-2HP
 
 
 
CRS-2P
 
 
 
CSS-1
 
 
 
CSS-1 30/70
 
 
 
CSS-1 50/50
 
 
 
CSS-1H
 
 
 
CSS-1HP
 
 
 
CSS-1R
 
 
 
NS-1A
 
 
 
RS-2
 
 
 
SS-1
 
 
 
WATER BLENDING
 





Facility - Memphis TN


Asphalt Products
Cutback Products
Emulsion Products
Polymer Products
150 PEN
MC-250
AE-3
10% CONCENTRATE
150-200 PEN
MC-30
AE-3 MODIFIED
13% CONCENTRATE
PG58-22
MC-70
AE-P
34556
PG58-28 PMA
MC-800
ARA-3P
34559
PG64-22
 
CAE-P
34569
PG64-22W
 
CBC-1
MAC/PG70-22
PG67-22
 
CBC-1H
PG67-28
PG67-22W
 
CBC-1LR
PG70-22
 
 
CHFRS-2P
PG70-22M
 
 
CHPF-1
PG70-22W
 
 
CHPF-1 50/50
PG76-22
 
 
CHPF-1 80/20
PG76-22E
 
 
CMS-1P
PG76-22W
 
 
CMS-1P 50/50
PG76-28
 
 
CMS-1P CR
PG76-28E
 
 
CMS-1P QB
PG82-22
 
 
CMS-1P QB 50/50
STY 203



B-6

--------------------------------------------------------------------------------





 
 
CMS-1P QB-D
STY 206
 
 
CMS-1PC
SUPER CON 7
 
 
CMS-1PF
SUPER CON 8
 
 
CMS-1PF 50/50
 
 
 
CMS-1PS
 
 
 
CMS-1PS 50/50
 
 
 
CPME
 
 
 
CPP-1
 
 
 
CQS-1H
 
 
 
CQS-1H 50/50
 
 
 
CRS-1
 
 
 
CRS-1P
 
 
 
CRS-2
 
 
 
CRS-2H
 
 
 
CRS-2L
 
 
 
CRS-2P
 
 
 
CSS-1
 
 
 
CSS-1 50/50
 
 
 
CSS-1 80/20
 
 
 
CSS-1DC
 
 
 
CSS-1FS
 
 
 
CSS-1H
 
 
 
CSS-1H 50-50
 
 
 
CSS-1H 80/20
 
 
 
CSS-1HFS
 
 
 
CSS-1HLM
 
 
 
CSS-1HP
 
 
 
EA-1
 
 
 
NS-1A
 
 
 
PASS-CR
 
 
 
QPR BLEND
 
 
 
QPR BLEND NO VOC
 
 
 
RM-90
 
 
 
RS-2
 
 
 
SS-1
 
 
 
SS-1H
 
 
 
SSUV-H
 
 
 
SSUV-S
 
 
 
TTT-2
 
 
 
UPM BLEND
 
 
 
WATER BLENDING
 























B-7

--------------------------------------------------------------------------------





Facility - Nashville TN


Asphalt Products
Cutback Products
Emulsion Products
Polymer Products
PG64-22
 
 
MAC/PG70-22
PG64-22W
 
 
PG70-22
 
 
 
PG70-22W
 
 
 
PG76-22
 
 
 
PG76-22W
 
 
 
PG82-22





Facility - Yellow Creek MS




Asphalt Products
Cutback Products
Emulsion Products
Polymer Products
150 PEN
 
 
 
PG58-22
 
 
 
PG64-22
 
 
 
PG64-22W
 
 
 
PG67-22
 
 
 
PG67-22W
 
 
 







B-8

--------------------------------------------------------------------------------






ATTACHMENT C


Formulations


Formulations will be supplied by Customer. Owner and Customer agree that the
quality control programs and state agency plans in effect on the Commencement
Date will be utilized in the blending and processing of Products at the
Facilities. Customer will have the right from time to time at its discretion to
modify the quality control programs and state agency plans to meet its needs, to
the extent such modifications are consistent with the capabilities and available
equipment at the Facilities. If any Product produced hereunder fails to meet the
specifications provided by Customer pursuant to this Attachment C, Owner shall
cease shipment of such Product and await further instructions from Customer
regarding such non-conformity.


EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES EXPRESSLY SET FORTH IN THIS
AGREEMENT, OWNER MAKES NO OTHER WARRANTY, EXPRESSED OR IMPLIED, AND EXPRESSLY
DISCLAIMS ALL WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.


    


C-1

--------------------------------------------------------------------------------






ATTACHMENT D


Facility - Wolcott KS


Location
Tank Number
Volume (gallons)
Volume (bbls)
Active/Inactive
Wolcott, KS
7701
                 9,996
                          238
Active
Wolcott, KS
7702
                 9,996
                          238
Active
Wolcott, KS
7703
         1,504,818
                    35,829
Active
Wolcott, KS
7704
         1,426,530
                    33,965
Active
Wolcott, KS
7705
             100,842
                      2,401
Inactive
Wolcott, KS
7706
             167,916
                      3,998
Active
Wolcott, KS
7707
             145,446
                      3,463
Active
Wolcott, KS
7708
             169,176
                      4,028
Active
Wolcott, KS
7710
             209,958
                      4,999
Active
Wolcott, KS
7711
         3,132,822
                    74,591
Active
Wolcott, KS
7717
             210,966
                      5,023
Inactive
Total:
 
 
168,773
 



D-1

--------------------------------------------------------------------------------







Facility - Ennis TX


Location
Tank Number
Volume (gallons)
Volume (bbls)
Active/Inactive
Ennis, TX
1
               41,622
              991
Active
Ennis, TX
2
               33,054
              787
Active
Ennis, TX
3
               26,376
              628
Active
Ennis, TX
4
               40,194
              957
Active
Ennis, TX
5
               42,000
          1,000
Active
Ennis, TX
100
             116,172
          2,766
Active
Ennis, TX
201
             217,560
          5,180
Active
Ennis, TX
202
             217,560
          5,180
Active
Ennis, TX
401
         1,054,956
        25,118
Active
Ennis, TX
402
         1,054,956
        25,118
Active
Ennis, TX
403
         1,058,736
        25,208
Active
Ennis, TX
404
         1,062,558
        25,299
Active
Ennis, TX
405
         1,060,080
        25,240
Active
Ennis, TX
406
         1,059,534
        25,227
Active
Ennis, TX
12
               14,784
              352
Active
Ennis, TX
C1
               29,148
              694
Active
Ennis, TX
C2
               29,148
              694
Active
Ennis, TX
C3
               38,071
              906
Active
Ennis, TX
K0-1
               14,364
              342
Active
Ennis, TX
K0-2
               14,364
              342
Active
Ennis, TX
K0-3
               14,364
              342
Active
Total:
 
 
172,371
 



D-2

--------------------------------------------------------------------------------







Facility - Chandler AZ


Location
Tank Number
Volume (gallons)
Volume (bbls)
Active/Inactive
Chandler, AZ
A1
               31,016
               738
Active
Chandler, AZ
A2
               31,016
               738
Active
Chandler, AZ
A3
               31,016
               738
Active
Chandler, AZ
A4
               31,016
               738
Active
Chandler, AZ
A5
               31,016
               738
Active
Chandler, AZ
A6
               31,016
               738
Active
Chandler, AZ
CS2
               11,000
               262
Active
Chandler, AZ
C1
               24,984
               595
Active
Chandler, AZ
C2
               24,984
               595
Active
Chandler, AZ
C3
               24,984
               595
Active
Chandler, AZ
C4
               24,984
               595
Active
Chandler, AZ
C5
               24,984
               595
Active
Chandler, AZ
C6
               24,984
               595
Active
Chandler, AZ
C7
               31,016
               738
Active
Chandler, AZ
C8
               31,016
               738
Active
Chandler, AZ
C9
               31,016
               738
Active
Chandler, AZ
C10
               31,016
               738
Active
Chandler, AZ
C11
               31,016
               738
Active
Chandler, AZ
C12
               31,016
               738
Active
Chandler, AZ
CS1
               11,000
               262
Active
Chandler, AZ
CW
               33,800
               805
Active
Chandler, AZ
HW
               33,800
               805
Active
Chandler, AZ
1201
               53,800
           1,281
Active
Chandler, AZ
1202
               53,800
           1,281
Active
Chandler, AZ
1203
               53,800
           1,281
Active
Chandler, AZ
1204
               53,800
           1,281
Active
Chandler, AZ
1205
               53,800
           1,281
Active
Chandler, AZ
1206
               53,800
           1,281
Active
Chandler, AZ
1207
               53,800
           1,281
Active
Chandler, AZ
1208
               53,800
           1,281
Active
Chandler, AZ
8001
                 8,500
               202
Active
Chandler, AZ
8002
                 8,500
               202
Active
Chandler, AZ
8003
                 8,500
               202
Active
Chandler, AZ
8004
                 5,400
               129
Active
Chandler, AZ
8005
                 8,500
               202
Active
Chandler, AZ
8006
                 8,500
               202
Active
Chandler, AZ
8007
                 8,500
               202
Active
Chandler, AZ
8008
                 8,500
               202
Active
Chandler, AZ
8010
                 6,389
               152
Active
Chandler, AZ
15001
             610,943
         14,546
Active
Chandler, AZ
25001
         1,054,411
         25,105
Active
Total:
 
 
66,160
 



D-3

--------------------------------------------------------------------------------









Facility - Mt. Pleasant TX


Location
Tank Number
Volume (gallons)
Volume (bbls)
Active/Inactive
Mt. Pleasant, TX
T100
           19,332
           460
Active
Mt. Pleasant, TX
T101
           48,000
        1,143
Active
Mt. Pleasant, TX
T170
           82,210
        1,957
Active
Mt. Pleasant, TX
T190
         146,880
        3,497
Active
Mt. Pleasant, TX
T200
           58,752
        1,399
Active
Mt. Pleasant, TX
T201
           58,752
        1,399
Active
Mt. Pleasant, TX
T202
           57,528
        1,370
Active
Mt. Pleasant, TX
T203
           58,752
        1,399
Active
Mt. Pleasant, TX
T204
           88,128
        2,098
Active
Mt. Pleasant, TX
T250
           46,200
        1,100
Active
Mt. Pleasant, TX
T251
           58,752
        1,399
Active
Mt. Pleasant, TX
T252
           58,752
        1,399
Active
Mt. Pleasant, TX
T253
           58,752
        1,399
Active
Mt. Pleasant, TX
T254
           88,128
        2,098
Active
Mt. Pleasant, TX
T255
             8,820
           210
Active
Mt. Pleasant, TX
T256
             8,820
           210
Active
Mt. Pleasant, TX
T300
           13,524
           322
Active
Mt. Pleasant, TX
T301
           13,524
           322
Active
Mt. Pleasant, TX
T302
           14,112
           336
Active
Mt. Pleasant, TX
T303
           14,112
           336
Active
Mt. Pleasant, TX
T256
             8,808
           210
Active
Mt. Pleasant, TX
T305
             9,408
           224
Active
Mt. Pleasant, TX
T306
             9,396
           224
Active
Mt. Pleasant, TX
T340
           13,965
           333
Active
Mt. Pleasant, TX
T341
             6,468
           154
Active
Mt. Pleasant, TX
T400
           14,112
           336
Active
Mt. Pleasant, TX
T509
             1,480
              35
Active
Mt. Pleasant, TX
T510
             9,983
           238
Active
Mt. Pleasant, TX
T511
             9,983
           238
Active
Mt. Pleasant, TX
T512
             9,983
           238
Active
Total:
 
 
26,081
 



D-4

--------------------------------------------------------------------------------







Facility - Pleasanton TX


Location
Tank Number
Volume (gallons)
Volume (bbls)
Active/Inactive
Pleasanton, TX
T1
         42,660
        1,016
Active
Pleasanton, TX
T2
         45,474
        1,083
Active
Pleasanton, TX
T3
         45,474
        1,083
Active
Pleasanton, TX
T4
         45,474
        1,083
Active
Pleasanton, TX
T5
         47,565
        1,133
Active
Pleasanton, TX
T6
         47,565
        1,133
Active
Pleasanton, TX
T7
         47,565
        1,132
Active
Pleasanton, TX
T8
         47,565
        1,132
Active
Pleasanton, TX
T9
         40,283
           959
Active
Pleasanton, TX
T10
         66,062
        1,573
Active
Pleasanton, TX
T11
         66,062
        1,573
Active
Pleasanton, TX
T12
         66,062
        1,573
Active
Pleasanton, TX
T13
         66,062
        1,573
Active
Pleasanton, TX
T14
         66,062
        1,573
Active
Pleasanton, TX
T15
         41,434
           987
Active
Pleasanton, TX
T16
         52,500
        1,250
Active
Pleasanton, TX
T17
         12,684
           302
Active
Pleasanton, TX
T18
         12,684
           302
Active
Pleasanton, TX
T19
         12,684
           302
Active
Pleasanton, TX
T20
         16,912
           403
Active
Pleasanton, TX
T21
         16,912
           403
Active
Pleasanton, TX
T22
         17,998
           429
Active
Pleasanton, TX
T23
         16,912
           403
Active
Pleasanton, TX
T24
           8,808
           210
Inactive
Pleasanton, TX
T25
           8,808
           210
Active
Pleasanton, TX
T26
           8,808
           210
Active
Pleasanton, TX
T27
           8,808
           210
Active
Pleasanton, TX
T28
         12,895
           307
Active
Pleasanton, TX
T29
         17,123
           408
Active
Pleasanton, TX
T30
           1,151
              27
Active
Pleasanton, TX
T31
           6,765
           161
Active
Pleasanton, TX
T32
           1,042
              25
Active
Pleasanton, TX
T33
           8,808
           210
Active
Total:
 
 
24,373
 



D-5

--------------------------------------------------------------------------------











Facility - Birmingport AL


Location
Tank Number
Volume (gallons)
Volume (bbls)
Active/Inactive
Birmingport, AL
1
               15,221
            362
Active
Birmingport, AL
1A
               43,758
         1,042
Active
Birmingport, AL
1B
               15,268
            364
Active
Birmingport, AL
2
             633,563
      15,085
Active
Birmingport, AL
3
             637,843
      15,187
Active
Birmingport, AL
4
             426,321
      10,151
Active
Birmingport, AL
5
             426,321
      10,151
Active
Birmingport, AL
6
             420,637
      10,015
Active
Birmingport, AL
7
             420,637
      10,015
Active
Birmingport, AL
8
         3,382,383
      80,533
Active
Birmingport, AL
9
               10,048
            239
Inactive
Birmingport, AL
11
               30,389
            724
Active
Birmingport, AL
12
               11,744
            280
Active
Birmingport, AL
13
               42,585
         1,014
Active
Birmingport, AL
14
               10,027
            239
Active
Birmingport, AL
15
               23,040
            549
Active
Birmingport, AL
16
               43,758
         1,042
Active
Birmingport, AL
17
                 5,261
            125
Active
Birmingport, AL
18
               65,769
         1,566
Active
Birmingport, AL
20
               30,572
            728
Active
Birmingport, AL
21
                     769
               18
Active
Birmingport, AL
22
               43,758
         1,042
Active
Birmingport, AL
23
               23,040
            549
Active
Birmingport, AL
24
                 5,576
            133
Active
Birmingport, AL
25
                 9,808
            234
Active
Birmingport, AL
27
                 9,824
            234
Active
Birmingport, AL
28
                 9,711
            231
Active
Birmingport, AL
30
         2,091,180
      49,790
Active
Total:
 
 
211,638
 



D-6

--------------------------------------------------------------------------------







Facility - Memphis TN


Location
Tank Number
Volume (gallons)
Volume (bbls)
Active/Inactive
Memphis A&E
T401
30105


                   717
Active
Memphis A&E
T402
                 38,897


                   926
Active
Memphis A&E
T403
                 14,680


                   350
Active
Memphis A&E
T404
                 23,019


                   548
Active
Memphis A&E
T405
                 23,019


                   548
Active
Memphis A&E
T406
                 23,019


                   548
Active
Memphis A&E
T407
                 30,105


                   717
Active
Memphis A&E
T408
                 30,105


                   717
Active
Memphis A&E
T409
                 30,105


                   717
Active
Memphis A&E
T410
                    6,013


                   143
Active
Memphis A&E
T411
                    8,221


                   196
Active
Memphis A&E
T412
                    8,221


                   196
Active
Memphis A&E
T413
                 14,680


                   350
Active
Memphis A&E
T414
                 14,680


                   350
Active
Memphis A&E
T415
                    6,360


                   151
Active
Memphis A&E
T416
8,221


                   196
Active
Memphis A&E
T417
                 14,921


                   355
Active
Memphis A&E
T418
                 38,897


                   926
Active
Memphis A&E
T419
                 38,897


                   926
Active
Memphis A&E
T420
                 14,680


                   350
Active
Memphis A&E
T421
                 10,147


                   242
Active
Memphis A&E
T422
                 14,921


                   355
Active
Memphis A&E
T423
                    6,013


                   143
Active
Memphis A&E
T424
                 38,897


                   926
Active
Memphis A&E
T425
                 38,897


                   926
Active
Memphis A&E
T426
                 38,897


                   926
Active



D-7

--------------------------------------------------------------------------------





Memphis A&E
T427
                 38,897


                   926
Active
Memphis A&E
T428
                 38,897


                   926
Active
Memphis A&E
T429
                 51,793


                1,233
Active
Memphis A&E
T430
                 10,182


                   242
Active
Memphis Polymer
T32
                 33,824


                   805
Active
Memphis Polymer
T33
                 33,824


                   805
Active
Memphis Polymer
T34
                 33,824


                   805
Active
Memphis Polymer
T35
                 33,824


                   805
Active
Memphis Polymer
T36
                 33,824


                   805
Active
Memphis Polymer
T38
                    8,268


                   197
Inactive
Memphis Terminal
T1
               424,266


             10,102
Active
Memphis Terminal
T1A
           1,014,715


             24,160
Inactive
Memphis Terminal
T1S
               845,596


             20,133
Active
Memphis Terminal
T2
               845,596


             20,133
Active
Memphis Terminal
T2A
               845,596


             20,133
Inactive
Memphis Terminal
T2S
               563,730


             13,422
Active
Memphis Terminal
T3
               845,596


             20,133
Active
Memphis Terminal
T3A
           1,714,868


             40,830
Active
Memphis Terminal
T3S
               845,596


             20,133
Active
Memphis Terminal
T4
               563,730


             13,422
Active
Memphis Terminal
T4A
               845,596


             20,133
Inactive
Memphis Terminal
T4S
               845,596


             20,133
Active
Memphis Terminal
T5A
               856,019


             20,381
Active
Memphis Terminal
T5S
               281,865


                6,711
Inactive
Memphis Terminal
T6A
                 19,184


                   457
Inactive
Memphis Terminal
T6S
           1,023,964


             24,380
Active
Memphis Terminal
T7A
           1,585,492


             37,750
Active
Memphis Terminal
T7S
           1,023,171


             24,361
Active
Memphis Terminal
T8A
           3,382,383


             80,533
Active



D-8

--------------------------------------------------------------------------------





Memphis Terminal
T8S
0


0
Inactive
Memphis Terminal
T9
           2,348,877


             55,926
Active
Memphis Terminal
T9A
           3,382,383


             80,533
Active
Memphis Terminal
T10
           4,217,644


           100,420
Active
Memphis Terminal
T11
           4,229,740


           100,708
Active
Memphis Terminal
T12
                 16,149


                   384
Active
Memphis Terminal
T13
                 16,442


                   391
Active
Memphis Terminal
T14
                 10,335


                   246
Active
Memphis Terminal
T15
                    4,069


                      97
Active
Memphis Terminal
T16
                    4,069


                      97
Active
Memphis Terminal
T17
                 11,157


                   266
Active
Memphis Terminal
T18
                 11,157


                   266
Active
Memphis Terminal
T20
                 11,157


                   266
Active
Memphis Terminal
T21
                    4,069


                      97
Active
Memphis Terminal
T22
                    4,069


                      97
Active
Memphis Terminal
T23
                 18,289


                   435
Active
Memphis Terminal
T24
                 20,506


                   488
Active
Memphis Terminal
T25
                 20,506


                   488
Active
Memphis Terminal
T26
                    6,183


                   147
Inactive
Memphis Terminal
T27
0


0
Inactive
Memphis Terminal
T29
                 17,662


                   421
Active
Memphis Terminal
T30
                 17,662


                   421
Active
Memphis Terminal
T37
               211,399


                5,033
Active
Memphis Terminal
T40
                    6,389


                   152
Active
Total:
 
 
805,815
 



D-9

--------------------------------------------------------------------------------







Facility - Nashville TN


Location
Tank Number
Volume (gallons)
Volume (bbls)
Active/Inactive
Nashville, TN
1
3,383,982
      80,571
Active
Nashville, TN
2
414,540
         9,870
Active
Nashville, TN
3
1,694,742
      40,351
Active
Nashville, TN
4
10,570
            252
Active
Nashville, TN
5
10,570
            252
Active
Nashville, TN
6
108,577
         2,585
Active
Nashville, TN
7
108,577
         2,585
Active
Nashville, TN
8
43,736
         1,041
Active
Nashville, TN
10
3,383,982
      80,571
Active
Nashville, TN
11
5,261
            125
Active
Nashville, TN
12
60,883
         1,450
Active
Nashville, TN
13
4,219,656
    100,468
Active
Total:
 
 
320,121
 







Facility - Yellow Creek MS




Location
Tank Number
Volume (gallons)
Volume (bbls)
Active/Inactive
Yellow Creek, MS
1
3,382,383
         80,533
Active
Yellow Creek, MS
2
3,382,383
         80,533
Active
Yellow Creek, MS
3
210,882
           5,021
Active
Yellow Creek, MS
4
10,000
               238
Active
Yellow Creek, MS
6
7,892
               188
Active
Yellow Creek, MS
8
424,266
         10,102
Active
Yellow Creek, MS
9
845,596
         20,133
Active
Yellow Creek, MS
10
210,882
           5,021
Active
Yellow Creek, MS
11
13,530
               322
Active
Yellow Creek, MS
12
2,960
                 70
Active
Yellow Creek, MS
13
6,389
               152
Active
Total:
 
 
202,313
 







D-10

--------------------------------------------------------------------------------






ATTACHMENT E


Leased Facilities


Facility - Yellow Creek MS


Real property in the City of Iuka, County of Tishomingo, State of Mississippi,
described as
follows:


A parcel of land containing 6 acres, more or less, lying and being situated in
the NW 1/4 of the
SW 1/4 of Section 22, T1S-R10E, Tishomingo County, Mississippi and being more
particularly described as follows:


Beginning at a Metal Marker No. 1-1-19 (Coordinates: N. 1 932,648; E. 678,185)
located on the 423 foot contour of the Southeast shore of the Tanyard Branch
Inlet of the Yellow Creek
Embayment; thence, South 37 degrees 03 minutes East, 440 feet to a Metal Marker
No. 1-1-20 in the Northwest line of the right-of-way for the access highway,
said metal marker being 98 feet Northwest of the radially opposite survey
station 43 + 19.4 on the surveyed center line for the said access highway;
thence with the right-of-way line for the access highway South 34 degrees 54
minutes West, 96 feet to a Metal Marker No. 1-1-21 which is 55 feet North of and
opposite survey station 42 + 11.4; thence South 77 degrees 19 minutes West, 214
feet to a Metal Marker No. 1-1-22 which is 85 feet North of and opposite survey
station 40 + 00; thence South 63 degrees 04 minutes West, 372 feet to a Metal
Marker No. 1-1-23, which is 45 feet North of and opposite survey station 36 +
30.1; thence South 84 degrees 57 minutes West 265 feet to a point on line with a
Metal Marker No. 1-1-24 which is 65 feet north of and radially opposite survey
station 32 + 00; thence North 05 degrees 03 minutes West 210 feet, more or less,
to the 423 foot contour; thence Eastward along the 423 foot contour to the point
of beginning, containing 6 acres, more or less.




E-1